Exhibit 10.1

Confidential & Proprietary

 

 

FINAL FORM OF

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

TCW DIRECT LENDING STRATEGIC VENTURES LLC

(A Delaware Limited Liability Company)

Dated as of June 5, 2015

 

 



--------------------------------------------------------------------------------

Confidential & Proprietary

TCW DIRECT LENDING STRATEGIC VENTURES LLC

TABLE OF CONTENTS

 

ARTICLE 1 — DEFINITIONS   1    1.1       Definitions.   1    ARTICLE 2 —
ORGANIZATION; POWERS   1    2.1       Formation of Limited Liability Company.  
1    2.1.1   Formation.   1    2.1.2   Admission.   1    2.1.3   Name.   1   
2.1.4   Address.   2    2.2       Purpose; Powers.   2    ARTICLE 3 — MEMBERS,
VOTING, AND CONSENTS   2    3.1       Names, Addresses and Subscriptions.   2   
3.2       Status of Members.   2    3.2.1   Limited Liability.   2    3.2.2
  Effect of Death, Dissolution or Bankruptcy.   2    3.2.3   No Control of
Company.   3    3.2.4   Dual Status.   3    3.3       Anti-Money Laundering
Provisions.   3    3.4       Management and Control of Company.   4    3.4.1
  Management Committee.   4    3.4.2   Powers of Management Committee.   5   
3.4.3   Meetings; Reimbursement of Expenses.   6    3.4.4   Certain Related
Transactions.   6    3.4.5   Placement Agent.   7    3.4.6   Advisory Committee.
  7    3.5       Activities of Members.   7    ARTICLE 4 — INVESTMENTS AND
ACTIVITIES   8    4.1       Investment Objectives.   8    4.2       Investment
Limitations.   8    4.2.1   Investments in Portfolio Companies.   8    4.2.2
  Co-Investment Rights.   8    4.2.3   Conflicts of Interest.   9    4.2.4
  Presentation of Opportunities.   9    4.3       Borrowing.   9    4.4
      Retention and Reinvestment of Proceeds.   9    4.4.1   Limited Retention
and Reinvestment.   9    4.4.2   Required Distributions of Amounts Not Retained.
  9    4.4.3   Recallable Amounts.   10    ARTICLE 5 — FEES AND EXPENSES   10   

 

i



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

5.1       Company Expenses. 10 5.2       Fees. 11 5.2.1   Transaction; Advisory
Fees. 11 ARTICLE 6 — CAPITAL OF THE COMPANY 11 6.1       Obligation to
Contribute. 11 6.1.1   General. 11 6.1.2   Drawdowns of Available Commitment;
Deficiency Drawdowns. 11 6.1.3   Commitment Period. 12 6.1.4   No Interest. 12
6.1.5   Fund Size. 12 6.1.6   No Conversion. 13 6.1.7   Initial Contribution by
BDC. 13 6.2       Failure To Make Required Payment. 13 6.2.1   Interest. 13
6.2.2   Default. 14 6.2.3   Default Charge. 15 6.2.4   Distributions to
Defaulting Members. 15 6.2.5   Effect of Default on Remaining Interest in
Company. 15 6.2.6   Default by Preferred Member. 16 ARTICLE 7 — DIVIDENDS AND
DISTRIBUTIONS 16 7.1       Amount, Timing and Form. 16 7.1.1   Dividends. 16
7.1.2   Distributions. 16 7.1.3   Accelerated Repayment of Senior Credit
Agreement. 17 7.1.4   Priority Distributions to Common Membership Interests. 17
7.1.5   Form of Distributions; Apportionment of In-Kind Distributions. 17 7.2
      Certain Distributions Prohibited. 18 ARTICLE 8 — CAPITAL ACCOUNTS;
ALLOCATIONS 18 8.1       Capital Accounts. 18 8.1.1   Creation and Maintenance.
18 8.1.2   Accounting for Distributions in Kind. 18 8.1.3   Timing of
Adjustments to Capital Accounts. 18 8.1.4   Compliance with Treasury
Regulations; Cost. 19 8.2       Allocations of Net Gain or Loss. 19 ARTICLE 9 —
DURATION OF THE COMPANY 19 9.1       Term of Company. 19 9.2       Events of
Dissolution. 19 ARTICLE 10 — LIQUIDATION OF ASSETS ON DISSOLUTION 19 10.1
      General. 19 10.2       Liquidating Distributions; Priority. 20 10.3
      Duration of Liquidation. 20 10.4       Liability for Returns. 20

 

-ii-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

10.5       Post-Dissolution Investments and Drawdowns. 20 ARTICLE 11 —
LIMITATIONS ON TRANSFERS AND REDEMPTIONS OF COMPANY UNITS 21 11.1
      Transfers of Interests. 21 11.1.1   General. 21 11.1.2   Consent of
Management Committee. 21 11.1.3   Required Representations by Parties. 21 11.1.4
  Other Prohibited Legal Consequences. 21 11.1.5   Opinion of Counsel. 21 11.1.6
  Reimbursement of Transfer Expenses. 22 11.2       Admission of Substituted
Members. 22 11.2.1   General. 22 11.2.2   Effect of Admission. 22 11.2.3
  Non-Compliant Transfer. 22 11.3       Multiple Ownership. 23 ARTICLE 12 —
EXCULPATION AND INDEMNIFICATION 23 12.1       Exculpation. 23 12.1.1   General.
23 12.1.2   Activities of Others. 23 12.1.3   Liquidator. 23 12.1.4   Advice of
Experts. 23 12.2       Indemnification. 24 12.2.1   General. 24 12.2.2   Effect
of Judgment. 24 12.2.3   Effect of Settlement. 24 12.2.4   Process; Advance
Payment of Expenses. 24 12.2.5   Insurance. 25 12.2.6   Successors and Survival.
25 12.2.7   Rights to Indemnification from Other Sources. 26 12.2.8   Insurance
and Other Sources for Indemnity. 26 12.3       Limitation by Law. 26 12.4
      Return of Certain Distributions. 26 ARTICLE 13 AMENDMENTS 27 13.1
      Amendments. 27 13.1.1   By Consent. 27 13.1.2   Amendments Affecting
Members’ Economic Rights. 27 13.1.3   Consent to Amend Special Provisions. 28
13.1.4   Notice of Amendments. 28 13.1.5   Other Agreements. 28 ARTICLE 14 —
ADMINISTRATIVE PROVISIONS 29 14.1       Keeping of Accounts and Records;
Certificate of Formation; Administrative Agent. 29 14.1.1   Accounts and
Records. 29 14.1.2   Certificate of Formation. 29 14.1.3   Administrative Agent.
29 14.2       Inspection Rights. 29

 

-iii-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

14.3       Financial Reports. 30 14.3.1   Annual Financial Statements. 30 14.3.2
  Annual Tax Information. 30 14.3.3   Additional Reporting. 30 14.3.4   Web
Site. 30 14.4       Valuation. 30 14.4.1   Valuation by Management Committee. 30
14.4.2   Freely Tradable Securities. 31 14.4.3   Other Assets. 31 14.4.4
  Goodwill and Intangible Assets. 31 14.4.5   Independent Valuation Agent. 31
14.5       Notices. 32 14.6       Accounting Provisions. 32 14.6.1   Fiscal
Year. 32 14.6.2   Independent Auditors. 32 14.7       Tax Provisions. 32 14.7.1
  Classification as Company. 32 14.7.2   Tax Matters Partner. 32 14.7.3   Tax
Elections. 33 14.7.4   Tax Reporting. 33 14.8       General Provisions. 33
14.8.1   Power of Attorney. 33 14.8.2   Execution of Additional Documents. 34
14.8.3   Binding on Successors. 34 14.8.4   Governing Law. 34 14.8.5
  Submission to Jurisdiction; Venue; Waiver of Jury Trial. 34 14.8.6   Waiver of
Partition. 35 14.8.7   Securities Law Matters. 35 14.8.8   Confidentiality. 35
14.8.9   Contract Construction; Headings; Counterparts. 37 ARTICLE 15 — SPECIAL
REGULATORY MATTERS 38 15.1       ERISA Compliance. 38 15.1.1   ERISA Plan
Assets. 38 15.1.2   Distributions in Kind to ERISA Members. 38 15.1.3   Plan
Assets Notice. 38 15.2       ERISA Withdrawal. 39 15.2.1   General. 39 15.2.2
  Cure Period. 39 15.2.3   Withdrawal. 40 15.2.4   Distributions to Withdrawing
ERISA Member. 40 15.3       Public Plan Members. 41 15.4       Foundation
Members. 41 15.5       Bank Holding Company Member. 42 15.5.1   Withdrawal. 42
15.5.2   Right to Decline Distributions. 42

 

-iv-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

15.6       Conforming Amendment. 42

Signature Pages of Members

 

Appendix I Definitions Exhibit A Members

 

-v-



--------------------------------------------------------------------------------

Confidential & Proprietary

TCW DIRECT LENDING STRATEGIC VENTURES LLC

FINAL FORM OF AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as so amended and
restated and as amended from time to time hereafter, and including the
appendices hereto, this “Agreement”) of TCW Direct Lending Strategic Ventures
LLC (the “Company”), dated as of June 5, 2015, by and among the BDC and those
Persons who have entered into Subscription Agreements with the Company for the
purchase of preferred membership interests (the “Preferred Membership
Interests”) and common membership interests (the “Common Membership Interests”)
in the Company as members, or who are subsequently admitted to the Company as
members holding Preferred Membership Interests (collectively, the “Preferred
Members”) or Common Membership Interests (collectively, the “Common Members”).

ARTICLE 1 — DEFINITIONS

 

1.1 DEFINITIONS.

Capitalized terms used herein and not otherwise defined have the meanings
assigned to them in Appendix I hereto. Appendix I also indicates certain other
sections of this Agreement in which certain other terms used in this Agreement
are defined.

ARTICLE 2 — ORGANIZATION; POWERS

 

2.1 FORMATION OF LIMITED LIABILITY COMPANY.

 

2.1.1 Formation.

The Company was formed as a limited liability company pursuant to a Certificate
of Formation of the Company, which was filed with the Secretary of State of the
State of Delaware on August 19, 2014 (as amended from time to time, the
“Certificate”) under the Delaware Limited Liability Company Act (6 Del. C.
§18-214, et seq.) (as amended from time to time, the “Delaware Act”). TCW Direct
Lending LLC (the “BDC”), as the sole member of the Company, entered into a
Limited Liability Company Agreement of the Company, dated as of May 26, 2015
(the “Original Agreement”). This Agreement amends and restates the Original
Agreement in its entirety.

 

2.1.2 Admission.

Certain Persons have been or are hereby being admitted to the Company as Common
Members and/or Preferred Members, as applicable, upon the execution and delivery
of this Agreement by or on behalf of such Persons, including the BDC and the
other Preferred Members (the “Third-Party Preferred Members”) each as a holder
of both a Preferred Membership Interest and a Common Membership Interest, and
such Persons desire to continue the Company under the terms of this Agreement.

 

2.1.3 Name.

The name of the Company is “TCW Direct Lending Strategic Ventures LLC.”



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

2.1.4 Address.

The principal office of the Company shall be located at 200 Clarendon St., 51st
Floor, Boston, MA 02116. The address of the Company’s registered office in
Delaware is 160 Greentree Drive, Suite 101, Dover, Delaware 19904. The name of
the Company’s registered agent at that address is National Registered Agents,
Inc. The Company may change the locations of the principal office and registered
office of the Company to such other locations, and may change the registered
agent of the Company in Delaware to such other Person, as the Company may
specify from time to time in a written notice to the Members by amending this
Agreement and the Certificate, as appropriate.

 

2.2 PURPOSE; POWERS.

In furtherance of the investment objectives of the Company, the Company may
engage in any lawful act or activity for which limited liability companies may
be formed under the laws of the State of Delaware and shall have all the powers
available to it as a limited liability company formed under the laws of the
State of Delaware.

ARTICLE 3 — MEMBERS, VOTING, AND CONSENTS

 

3.1 NAMES, ADDRESSES AND SUBSCRIPTIONS.

The name, contact information and Commitment for Preferred Membership Interests
of each Member are set forth on Exhibit A to this Agreement. The Company shall
update Exhibit A in a manner consistent with this Agreement, including to revise
Exhibit A to reflect (a) the admission of any additional or substituted Member
occurring pursuant to the terms of this Agreement, (b) the withdrawal, or
partial withdrawal, of any Member pursuant to the terms of this Agreement,
(c) any change in the identity or contact information of a Member, (d) any
changes in the Commitments of the Members occurring pursuant to the terms of
this Agreement or (e) the identity and contact information of any trustee or
nominee named pursuant to 11.3. For the avoidance of doubt, no such updating to
Exhibit A in a manner consistent with this Agreement shall require the consent
of any Member.

 

3.2 STATUS OF MEMBERS.

 

3.2.1 Limited Liability.

No Member, in its capacity as such, shall be liable for the debts and
obligations of the Company; provided, however, that each Member shall be
required to pay to the Company (a) any capital contributions that such Member
has agreed to make to the Company pursuant to this Agreement; (b) the amount of
any distribution that such Member is required to return to the Company pursuant
to this Agreement or the Delaware Act; and (c) the unpaid balance of any other
payments that such Member expressly is required to make to the Company pursuant
to this Agreement or pursuant to such Member’s Subscription Agreement, as the
case may be.

 

3.2.2 Effect of Death, Dissolution or Bankruptcy.

Upon the death, incompetence, bankruptcy, insolvency, liquidation or dissolution
of a Member, the rights and obligations of such Member under this Agreement, to
the maximum extent permitted by law, shall inure to the benefit of, and shall be
binding upon, such Member’s successor(s), estate or legal representative. Each
such Person shall be treated as provided in the second sentence of 11.2.2 unless
and until such Person is admitted as a substituted Member pursuant to 11.2. Any
Transfer of the interest so

 

-2-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

acquired by such successor, estate or legal representative shall be subject to
the requirements of Article 11.

 

3.2.3 No Control of Company.

Except as otherwise provided herein, no Member shall have the right or power to:
(a) withdraw its contribution to the capital of the Company or reduce its
Commitment with respect to any class of Interests; (b) to the maximum extent
permitted by law, cause the dissolution and winding up of the Company or
(c) demand property in return for its capital contributions. Except as otherwise
provided herein, no Member, in its capacity as such, shall take any part in the
control of the affairs of the Company, undertake any transactions on behalf of
the Company, or have any power to sign for or otherwise to bind the Company.

 

3.2.4 Dual Status.

Each Preferred Member shall also hold Common Membership Interests in proportion
to its Commitment in its capacity as a Preferred Member with respect to
Preferred Membership Interests. Each Member who holds more than one class of
Interest shall be treated separately as a Member with respect to each such class
of Interest, except as otherwise provided in the Agreement.

 

3.3 ANTI-MONEY LAUNDERING PROVISIONS.

 

  (a) Each Member hereby agrees to use its reasonable efforts to ensure that:

 

  (1) None of the monies that such Member will contribute or pay to the Company
shall be derived from, or related to, any activity that is criminal under United
States law; and

 

  (2) No contribution or payment by such Member to the Company, to the extent
that such contribution or payment is within such Member’s control, and no
distribution to such Member (assuming such distribution is made in accordance
with instructions provided to the Company by such Member) shall cause the
Company or the Management Committee to be in violation of the USA PATRIOT Act,
U.S. Bank Secrecy Act, the U.S. Money Laundering Control Act of 1986, the U.S.
International Money Laundering Abatement and Financial Anti-Terrorist Act of
2001, or any laws, orders or regulations administered by the Office of Foreign
Assets Control of the U.S. Department of Treasury, in each case, such statute as
amended to date and any successor statute thereto and including all regulations
promulgated thereunder (the “Anti-Money Laundering Laws”).

 

  (b)

Each Member: (1) shall promptly notify the Company if, to the knowledge of such
Member, such Member has made a contribution or payment to the Company of money
derived from, or related to, any activity that is criminal under United States
law or that could cause the Company or the Management Committee to be in
violation of the Anti-Money Laundering Laws; (2) shall provide the Company,
promptly upon receipt of the Company’s written request therefor, with any
additional information regarding such Member or its beneficial owner(s) that the
Company reasonably deems necessary or advisable in order to determine or ensure
compliance with the Anti-Money Laundering Laws and all other applicable laws,
regulations and administrative pronouncements concerning money laundering, bank
secrecy and other criminal activities; and (3)

 

-3-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  understands and agrees that if, at any time, such Member has made a
contribution or payment to the Company of money derived from, or related to, any
activity that is criminal under United States law or that could cause the
Company or the Management Committee to be in violation of the Anti-Money
Laundering Laws, or if otherwise required by any applicable law or regulation
related to money laundering or bank secrecy or similar laws, the Company may
take appropriate actions to ensure that it and the Management Committee is in
compliance with all such applicable laws, regulations and pronouncements.

 

  (c) In addition to any actions authorized in the Subscription Agreement,
actions that may be taken by the Company in the circumstances described in
3.3(b) include, but are not limited to, the following:

 

  (1) The Company, upon delivery of notice to that effect to the affected
Member, may (in the Management Committee’s discretion) “freeze” such Member’s
Interest and, in that event: (A) the Company shall not accept any additional
capital contributions from such Member; (B) shall not draw down any additional
capital contributions from such Member so long as the Interest is frozen; or
(C) the Company shall not make any distributions to such Member in respect of
its frozen Interest after the delivery of such notice other than liquidating
distributions pursuant to 10.2, after payment to each other Member of its final
liquidating distribution in accordance with 10.2 and subject in all events to
compliance with applicable law.

 

  (2) The Company, subject to compliance with applicable law, may (in the
discretion of the Management Committee) redeem such Member’s Interest using
Company funds at a price equal to the lesser of (A) the Unreturned Contributions
of such Member with respect to such Interest and (B) the fair market value of
such Interest (as determined by the Management Committee); provided, however,
that if required by law, regulation or government order, the price shall equal
such other price as may be required by applicable law, regulation or government
order.

 

  (d) Each Member acknowledges and agrees that (1) the Company may release
confidential information regarding such Member and, if applicable, any of its
beneficial owners, to governmental authorities if the Company, in its reasonable
discretion, determines that releasing such information is in the best interest
of the Company in light of the Anti-Money Laundering Laws, and (2) the
Management Committee, notwithstanding any other provision of this Agreement, may
amend any provision of this Agreement pursuant to this clause (2) solely, and
only to the extent required, in order to effectuate the intent of this 3.3.

 

3.4 MANAGEMENT AND CONTROL OF COMPANY.

 

3.4.1 Management Committee.

 

  (a) The management, policies and control of the Company shall be vested
exclusively in a management committee (the “Management Committee”).

 

  (b)

The BDC and the [            ] Third-Party Preferred Members, collectively,
shall each appoint one voting member of the Management Committee. Members of the
Management Committee may be removed or replaced by the party or parties, as
applicable, that

 

-4-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  initially appointed them, with or without cause. The member of the Management
Committee appointed by the BDC will be removed upon the BDC ceasing to be a
Member. The member of the Management Committee appointed by the [            ]
Third-Party Preferred Members will be removed if all of the [            ]
Third-Party Preferred Members cease to be Members. In the event of any transfer
permitted under this Agreement of all of the interests of the BDC and/or the
[            ] Third-Party Preferred Members to a party that is not an Affiliate
of the transferring party, a majority of the other Third-Party Preferred Members
(i.e., those Preferred Members other than the BDC and the [            ]
Third-Party Preferred Members, as applicable, and calculated based upon the
relative Commitments of such Third-Party Preferred Members) shall have the right
to approve any member appointed to the Management Committee by such transferee.

 

  (c) Each Management Committee member shall be (i) entitled to act in its own
interests and will not, by virtue of such position, be deemed to have fiduciary
or other duties to the Company or the Members and (ii) exculpated and
indemnified by the Company for any losses and liabilities related to his
activities on the Management Committee except to the extent that such losses or
liabilities result from such member’s bad faith, willful misconduct or gross
negligence.

 

  (d) In the event there are no Management Committee members, a majority of the
Third-Party Preferred Members (calculated based upon the relative Commitments of
such Third-Party Preferred Members) shall be entitled to appoint one voting
member of the Management Committee and may thereafter remove and replace such
member, with or without cause.

 

3.4.2 Powers of Management Committee.

 

  (a) Except as otherwise explicitly provided herein, the Management Committee
shall have the power on behalf and in the name of the Company to implement the
objectives of the Company and to exercise any rights and powers the Company may
possess, including, without limitation, the power to cause the Company to
(a) make any elections available to the Company under applicable tax or other
laws, (b) make any investments permitted under this Agreement, (c) satisfy any
Company obligations (such as payment of Company Expenses), (d) cause the Company
to make distributions, pay dividends and redeem Interests as permitted under
this Agreement or (e) take actions with respect to defaults, work-outs,
dispositions and other matters affecting Portfolio Investments. Notwithstanding
any other provision of this Agreement, without the consent of any Member or
other Person being required, the Company is hereby authorized to execute,
deliver and perform, and the Management Committee on behalf of the Company is
hereby empowered to authorize a representative of the Company to execute and
deliver, (x) a Subscription Agreement with each Member, (y) a licensing
agreement with TCW or an Affiliate of TCW to use certain trademarks and service
marks in connection with the Company’s business, provided, that no fees or other
payments shall be made in connection therewith, and (z) any amendment of any
such document (to the extent such amendment is approved in accordance with the
terms of the relevant agreement and is consistent with the terms of this
Agreement) and any other agreement, document or other instrument contemplated
thereby or related thereto (to the extent that such other agreement, document or
other instrument is consistent with the terms of the relevant agreement or this
Agreement). Such authorization shall not be deemed a restriction on the power of
the Management Committee to cause the Company to enter into other documents.

 

-5-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  (b) Management Committee prior approval will be required for (i) authorization
for the Company to make a Portfolio Investment, (ii) any transaction between the
Company on the one hand and the BDC, any other Preferred Member or their
respective Affiliates on the other hand, (iii) any deviation from any investment
restriction of the Company, (iv) any follow-on investment, (v) any disposition
of a Portfolio Investment, (vi) any borrowings of the Company, (vii) all other
material determinations including significant actions with respect to defaults
(including waivers of interest or extensions of maturity), work-outs,
write-downs, and other matters affecting Portfolio Investments, and (viii) any
other actions requiring prior approval of the Management Committee under this
Agreement.

 

  (c) Management Committee approval of or consent to any item shall require
unanimous approval or consent of the Management Committee members. Unless
otherwise specified in this Agreement, consent or approval by the Company shall
be determined by the Management Committee.

 

  (d) The Management Committee may authorize any Person to sign or otherwise act
on behalf of the Company with respect to such matters as the Management
Committee may determine from time to time. Unless authorized to do so by the
Management Committee, no authorized Person shall have any power or authority to
bind the Company in any way, to pledge its credit, or to render it liable for
any purpose.

 

3.4.3 Meetings; Reimbursement of Expenses.

 

  (a) Meetings of the Management Committee may be held in person, by means of
conference telephone call or by such other means as the members of the
Management Committee may agree. Prior to any Management Committee meeting at
which action in respect of any proposed or existing Portfolio Investment is to
be considered, each Management Committee member shall be provided with
appropriate due diligence and other background materials in respect of such
action.

 

  (b) Members of the Management Committee shall receive from the Company
reimbursement for any reasonable out-of-pocket travel expenses incurred in
connection with their attendance at meetings of the Management Committee held in
person, but shall not receive any fees or other compensation from the Company in
connection with their service on the Management Committee.

 

  (c) Notice of any actions taken (or authorized to be taken) by the Management
Committee in respect of any extraordinary matters relating to the Company or any
Portfolio Investment (as reasonably determined by the Management Committee in
good faith) shall be provided to each of the Members within a reasonable time
thereafter (provided that, for the avoidance of doubt, no such notice shall be
required in connection with any action taken by the Management Committee
relating to the day-to-day business of the Company).

 

3.4.4 Certain Related Transactions.

Subject to applicable law and to the prior approval of the Management Committee,
the Company or any Portfolio Company may, as necessary or appropriate, employ or
retain the BDC or any of its Affiliates, including TCW (and any other Person to
which any of the foregoing are related or in which any of the foregoing are
interested), who are in the business of providing such services to provide
services

 

-6-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

(including, without limitation, consulting, valuation, appraisal and brokerage
services), and such Persons may receive compensation from the Company and
Portfolio Companies, provided that such compensation is not materially more
favorable to such Person than would be expected to be agreed to on an
arms-length basis for similar service providers for similar services. As
provided in 14.1.3, the Company has been authorized to enter into the
Administrative Services Agreement with the Administrative Agent.

 

3.4.5 Placement Agent.

TCW Funds Distributors (“TFD”), a broker-dealer registered with the SEC and a
wholly-owned subsidiary of The TCW Group, Inc., will act as placement agent for
the Company. Neither the Company nor the Members will be obligated to pay a
placement agent fee to TFD.

 

3.4.6 Advisory Committee.

 

  (a) The Company shall form an advisory committee (the “Advisory Committee”) of
the Members to discuss the overall portfolio of the Company and the valuation of
such portfolio, as well as the Company’s practices in regard to such valuations.
The Advisory Committee shall be comprised of not more than three (3) members,
(i) one of which members shall be appointed by the BDC, (ii) one of which
members shall be appointed by the [            ] Third-Party Preferred Members,
collectively, and (iii) one of which members shall be appointed by a majority of
the other Third-Party Preferred Members (i.e., those Preferred Members other
than the BDC and the [            ] Third-Party Preferred Members, as
applicable, and calculated based upon the relative Commitments of such
Third-Party Preferred Members). The Advisory Committee shall meet one (1) time
per calendar year or more frequently as agreed by the members of the Advisory
Committee. Members of the Advisory Committee may attend either in person or by
telephone. Each member of the Advisory Committee shall have the right to receive
from the Company information reasonably requested by such member which is
reasonably related to the Advisory Committee’s function.

 

  (b) Each Advisory Committee member shall be (i) entitled to act in its own
interests and will not, by virtue of such position, be deemed to have fiduciary
or other duties to the Company or the Members and (ii) exculpated and
indemnified by the Company for any losses and liabilities related to his
activities on the Advisory Committee except to the extent that such losses or
liabilities result from such member’s bad faith, willful misconduct or gross
negligence.

 

  (c) Members of the Advisory Committee shall receive from the Company
reimbursement for any reasonable out-of-pocket travel expenses incurred in
connection with their attendance at meetings of the Advisory Committee held in
person, but shall not receive any fees or other compensation from the Company in
connection with their service on the Advisory Committee.

 

3.5 ACTIVITIES OF MEMBERS.

Notwithstanding any duty otherwise existing at law or in equity, but subject to
the provisions of this Agreement, any Member and its respective direct and
indirect partners, members, stockholders, officers, directors, managers,
trustees, employees, agents and Affiliates may invest, participate, or engage in
(for their own accounts or for the accounts of others), or may possess an
interest in, other financial ventures and investment and professional activities
of every kind, nature and description, independently or with others, whether now
existing or hereafter acquired or initiated, including but not limited to:

 

-7-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

management of other investment vehicles; investment in, financing, acquisition
or disposition of securities; investment and management counseling; providing
brokerage and investment banking services; or serving as officers, directors,
managers, consultants, advisers or agents of other companies, partners of any
partnership, members of any limited liability company or trustees of any trust
(and may receive fees, commissions, remuneration or reimbursement of expenses in
connection with these activities), whether or not such activities may conflict
with any interest of the Company or any of the Members. The fact that a Member
may encounter opportunities to purchase, otherwise acquire, lease, sell or
otherwise dispose of investment assets, other assets or other business ventures
and may take advantage of such opportunities itself or introduce such
opportunities to entities in which it has or does not have any interest shall
not subject such Member to liability to the Company or to any of the other
Members on account of the lost opportunity. Subject to any approvals explicitly
required under this Agreement, nothing in this Agreement shall be deemed to
prohibit any Member or any Affiliate of any Member from dealing with, or
otherwise engaging in business with, any other Member or any Person transacting
business with the Company or any Portfolio Company. Neither the Company nor any
Member shall have any rights, solely by virtue of this Agreement, in or to any
activities permitted by this 3.5 or to any fees, income, profits or goodwill
derived from such activities.

ARTICLE 4 —INVESTMENTS AND ACTIVITIES

 

4.1 INVESTMENT OBJECTIVES.

The primary objective of the Company is to generate attractive risk-adjusted
returns for its Members. The loans made by the Company will be senior secured
corporate middle-market floating rate loans at the time of initial investment,
but may include other loans and securities as result of a restructuring, workout
or bankruptcy of an existing loan. Any investment (other than a Temporary
Investment) of the Company is referred to herein as a “Portfolio Investment.”

 

4.2 INVESTMENT LIMITATIONS.

 

4.2.1 Investments in Portfolio Companies.

No loan by the Company to a single borrower or its affiliates will exceed 10% of
the Total Portfolio Amount at the time made, except that one loan by the Company
to a single borrower or its affiliates may be outstanding at any point in time
that exceeds 10% of the Total Portfolio Amount but does not exceed 15% of Total
Portfolio Amount at the time made. In no event will the aggregate amount
outstanding at any point in time of all loans by the Company to a single
borrower or its affiliates that are each greater than 5% of the Total Portfolio
Amount exceed 50% of the Total Portfolio Amount. No more than 15% of the Total
Portfolio Amount will comprise loans by the Company to borrowers in the same
Standard Industrial Code (by reference to the four digits of the Standard
Industrial Code).

The Company may make any investment through a subsidiary, special purpose
vehicle or other entity; provided that any such subsidiary, special purpose
vehicle or other entity must be treated as either a partnership or a disregarded
entity for U.S. federal income tax purposes unless the Management Committee
approves a different classification for U.S. federal income tax purposes.

 

4.2.2 Co-Investment Rights.

In the event that the Company has excess investment capacity with respect to a
Portfolio Investment, the Company shall, to the extent permitted by applicable
law, offer co-investment rights to the Preferred Members on terms to be mutually
agreed by the Company and the Preferred Members.

 

-8-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

4.2.3 Conflicts of Interest.

Subject to applicable law (including the Investment Company Act of 1940 with
respect to the BDC), the Company may invest in Portfolio Companies where an
Existing Fund or other Affiliates of the BDC, including TCW, simultaneously hold
or are acquiring equity or debt securities or where an Affiliate of the
foregoing may be an investor in the Company. Each such ownership and other
relationships may create conflicts of interest for the Company. In such
instances, each of the Company and such Affiliates will be free, in their
discretion, to make recommendations and decisions with respect to the
origination or disposition of such investments, independent of the
recommendations and decisions made by the others. All such transactions will be
made for the Company in a manner that the Management Committee deems to be
appropriate given the investment objective, liquidity, diversification and other
limitations of the Company and in accordance with applicable law. Any Portfolio
Investment in an issuer who is an Affiliate of a Member shall be made in a
manner consistent with similarly situated investments made by the Company in
entities who are not Affiliates of a Member and in accordance with applicable
law (including the Investment Company Act of 1940 with respect to the BDC).

 

4.2.4 Presentation of Opportunities.

The BDC and each Third-Party Preferred Member may present investment
opportunities to the Management Committee for consideration. For the avoidance
of doubt, no Member shall be required to present any investment opportunities to
the Management Committee or otherwise to the Company, and each Member shall
remain free to pursue any investment opportunities (including those that may be
suitable for the Company) on its own.

 

4.3 BORROWING.

The Company is concurrently entering into a Credit Agreement (as from time to
time amended, supplemented, waived or otherwise modified, the “Senior Credit
Agreement”) with [            ], as administrative agent, and [            ], as
lender, to enable the Company to borrow in connection with making Portfolio
Investments. To the extent permitted under the Senior Credit Agreement, the
Company may also borrow on a short-term or other basis in addition to pursuant
to the Senior Credit Agreement.

 

4.4 RETENTION AND REINVESTMENT OF PROCEEDS.

 

4.4.1 Limited Retention and Reinvestment.

The Company may retain any Proceeds received by the Company attributable to
Portfolio Investments and may use the amounts so retained to make Portfolio
Investments, repay Company borrowings, fund reasonable reserves for future
Portfolio Investments, pay Company Expenses or other obligations (including,
without limitation, obligations to make the indemnification advances and
payments which may be required by 12.2); provided, however, that, after the
expiration of the Commitment Period, no part of such retained amounts shall be
used to make any Portfolio Investment except to the extent that the Company
would be permitted pursuant to 6.1.3 to draw down amounts to fund such Portfolio
Investment.

 

4.4.2 Required Distributions of Amounts Not Retained.

The Company will distribute to the Members net proceeds attributable to the
repayment or disposition of Portfolio Investments (to the extent that such net
proceeds are available to the Company after the application of priority of
payments set forth in Section 2.8 of the Senior Credit Agreement (the “Senior
Priority of Payments”) and after taking into account reserves and working
capital needs

 

-9-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

(“Reserves”)) (collectively, “Proceeds”) promptly after receipt thereof in the
manner and at the times set forth in this Agreement except to the extent such
Proceeds are permitted to be retained as described in 4.4.1.

 

4.4.3 Recallable Amounts.

In addition to making contributions of its Undrawn Commitments, each Preferred
Member may be required to re-contribute amounts previously distributed to it in
an aggregate amount up to such Member’s recallable amount (“Recallable Amount”),
which equals, (a) 100% of distributions to such Member of amounts that were
contributed by such Member in anticipation of a potential Portfolio Investment
that the Company did not consummate within 60 days of the applicable
contribution date plus (b) 100% of distributions to such Member of Proceeds
during the Commitment Period representing a return of capital contributions made
in respect of the Preferred Membership Interests.

ARTICLE 5 — FEES AND EXPENSES

 

5.1 COMPANY EXPENSES.

 

  (a) The Company shall bear and be responsible for all costs and expenses of
the Company (“Company Expenses”). Company Expenses shall include, without
limitation: Organizational Expenses, operating expenses; investigative, travel,
legal and other transactional expenses incurred with respect to the acquisition,
formation, holding and disposition of the Company’s Portfolio Investments or
incurred in connection with Portfolio Investments or transactions not
consummated, costs and expenses relating to the liquidation of the Company,
taxes, or extraordinary expenses (such as litigation expenses and
indemnification payments to either the Management Committee or the
Administrative Agent); valuation-related costs and expenses; and all other costs
and expenses of the Company’s operations, administration and transactions.

 

  (b) Organizational Expenses will be paid from capital contributions called pro
rata from the holders of Common Membership Interests.

 

  (c) To the extent not paid by Portfolio Companies, Company Expenses related to
Portfolio Investments will be funded by the issuance of Preferred Membership
Interests in accordance with 6.1.2.

 

  (d) All Company Expenses not provided for in 5.1(b) or 5.1(c), including those
related to unconsummated investments (to the extent not paid by Portfolio
Companies), will be paid first from Interest Amounts pursuant to 7.1.2(b). To
the extent that such Interest Amounts are insufficient or unavailable to pay
such expenses when due, such expenses will be paid from capital contributions
called pro rata from the holders of Common Membership Interests, provided that
the aggregate amount called from the holders of Common Membership Interests for
Company Expenses (including Organizational Expenses) may not exceed $2 million.
Lastly, to the extent that the foregoing sources of payment are insufficient or
unavailable to pay for any such expenses when due, such expenses will be paid
from capital contributions called pro rata from the Preferred Members from their
respective Available Commitments.

 

-10-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

5.2 FEES.

 

5.2.1 Transaction; Advisory Fees.

Any transaction, advisory or similar fees received by the Company from or with
respect to Portfolio Companies in connection with the Company’s activities will
be the property of the Company to the extent not paid by the Company to a third
party administrator or other person in connection with such loan.

ARTICLE 6 — CAPITAL OF THE COMPANY

 

6.1 OBLIGATION TO CONTRIBUTE.

 

6.1.1 General.

Each Member will hold an Interest in the Company and may hold Interests of more
than one class. A Member’s undrawn commitment with respect to each class of
Interests will equal its Commitment with respect to such class of Interests
reduced by the Aggregate Contributions made (or deemed made) by such Member with
respect to such class of Interests (for each class of Interests, the “Undrawn
Commitment”). As provided in 4.4.3, a Preferred Member may be required to
re-contribute distributions of Proceeds received by such Member in an aggregate
amount up to such Member’s Recallable Amount. The “Available Commitment” of any
Member equals its Undrawn Commitment plus its Recallable Amount.

 

6.1.2 Drawdowns of Available Commitment; Deficiency Drawdowns.

 

  (a) The Company may draw down capital contributions from time to time from
each Member up to such Member’s Available Commitment with respect to each class
of Interests it holds and may require each Member to make any other payment
required under this Agreement. Each Member agrees to contribute or pay to the
Company the called amount by the date specified in the capital call notice,
provided that the due date shall not be less than seven Business Days following
the date the drawdown notice is dispatched (except that the due date for the
initial drawdown with respect to newly issued Interests shall not be less than
three Business Days following the date the drawdown notice is dispatched).

 

  (b) Calls for capital contributions, or a rescission or postponement of such a
call with respect to Interests, will be sent to each Member by electronic
facsimile or electronic mail. A call for capital contributions may be rescinded
or postponed by the Company by prompt written notice but no later than the due
date specified therein. In the case of a postponement to a specified future
date, such notice shall restate the information contained in the original
notice, indicating any material changes.

 

  (c) Except as set forth in 6.1.7, all capital contributions or other payments
shall be made to the Company by wire transfer or other transfer of federal or
other immediately available U.S. funds on or before the relevant due date to the
account designated for such purpose. Each Member shall be obligated to make
payment in full of each required capital contribution on the date due, and no
Member shall make (nor shall the Company be obligated to accept) less than the
full amount of any such required capital contribution.

 

-11-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  (d) Capital calls will be issued to Members in amounts to be determined by the
Management Committee (subject to the terms of this Agreement). Except as set
forth in 6.1.7, each capital call will be issued to Members of each class pro
rata based on relative Commitments of such Members with respect to such class of
Interests. Notwithstanding the foregoing, if any Member has failed to make a
capital contribution with respect to its applicable Interest when due, the
Company in its discretion may call for a deficiency drawdown of contributions
from the other Members holding such class of Interests to replace the unpaid
contribution upon three Business Days’ prior written notice. For purposes of
6.2, the amount of a Member’s contribution that is not paid when due shall be
deemed to include such Member’s ratable share, determined on a grossed-up basis,
of any deficiency drawdown with respect to such Member’s unpaid contribution.

 

6.1.3 Commitment Period.

Prior to the termination of the Commitment Period, additional capital
contributions may be drawn down pursuant to 6.1.2 for any purpose contemplated
under this Agreement. After the expiration of the Commitment Period, the Company
will not call for or accept, and the Preferred Members shall not be obligated to
make, any capital contributions to fund new Portfolio Investments other than:

 

  (a) to fund Portfolio Investments that are significantly in process prior to
the expiration of the Commitment Period and as to which the Company and the
prospective Portfolio Company have commenced, in good faith, negotiating the
terms of the investment and which the Company reasonably expects to be
consummated prior to the date that is 90 days after the date of the expiration
of the Commitment Period; or

 

  (b) to fund follow-on investments in existing Portfolio Companies.

For the avoidance of doubt, the following shall not be treated as new Portfolio
Investments: (i) funding amounts to Portfolio Companies pursuant to credit
facilities in place prior to the termination of the Commitment Period, and
(ii) funding amounts to be used to exercise or convert options, warrants or
other convertible securities held by the Company.

Notwithstanding the foregoing, the Company at any time (i.e., regardless of
whether the Commitment Period has expired) may call for capital contributions
with respect to the Preferred Membership Interests up to the Available
Commitment (and the Preferred Members shall be obligated to fund such capital
contributions) pursuant to (and subject to the limitations of) 6.1.2 for any
purpose contemplated under this Agreement other than to fund new Portfolio
Investments, including for purposes of repayment of indebtedness, guarantees and
other liabilities and obligations of the Company or reserves therefor. For the
avoidance of doubt, nothing in this 6.1.3 shall require any Member to make
capital contributions or payments to the Company other than as provided in this
Agreement.

 

6.1.4 No Interest.

No interest shall accrue on any Member’s contribution.

 

6.1.5 Fund Size.

The aggregate Commitments of Members shall not exceed $1.0 billion.

 

-12-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

6.1.6 No Conversion.

Preferred Membership Interests are not convertible to Common Membership
Interests.

 

6.1.7 Initial Contribution by BDC.

 

  (a) Prior to the date of this Agreement, the BDC made a capital contribution
to the Company of two loans (the “Contributed Loans”). As of the date of this
Agreement, the BDC is therefore deemed to have made Aggregate Contributions to
the Company in respect of its Preferred Membership Interest in an amount equal
to the principal amount of the Contributed Loans and the BDC’s Undrawn
Commitment in respect of its Preferred Membership Interest is deemed to have
been reduced by an equal amount.

 

  (b) On or shortly after the date of this Agreement, the Company shall draw
down capital contributions from the Third-Party Preferred Members (pro rata
based on relative Commitments of such Members) an aggregate amount equal to the
amount (after giving effect to any borrowing under the Senior Credit Agreement
in respect of either or both of the Contributed Loans) that would have been
called down by such Third-Party Preferred Members had the Contributed Loans been
made by the Company on the date of this Agreement and capital been drawn down
pro rata from the BDC and the Third-Party Preferred Members. Such amount drawn
down from the Third-Party Preferred Members and, if the Senior Lender is to
advance funds to the Company under the Senior Credit Agreement in respect of
either or both of the Contributed Loans, such amounts as are borrowed from the
Senior Lender under the Senior Credit Agreement in respect of either or both of
the Contributed Loans shall be distributed to the BDC and will decrease the
BDC’s Aggregate Contributions and increase its Undrawn Commitment, in each case
in respect of its Preferred Membership Interest, on a dollar-for-dollar basis,
such that after giving effect to this 6.1.7(b), the BDC and each Third-Party
Preferred Member have contributed the same percentages of their respective
capital commitments in respect of their Preferred Membership Interests. The BDC
shall not be entitled to any dividends with respect to the period between the
date of the contribution of the Contributed Loans and the date of this
Agreement. However, any Interest Amounts paid to the Company with respect to the
Contributed Loans attributable to any periods prior to the date of this
Agreement shall be distributed by the Company to the BDC at the time the Company
makes its next regular distribution.

 

6.2 FAILURE TO MAKE REQUIRED PAYMENT.

 

6.2.1 Interest.

Except as otherwise provided in this Agreement, upon any failure by a Member to
pay a capital contribution in full when due, interest will accrue at the Default
Rate on the outstanding unpaid balance of such capital contribution, from and
including the date such capital contribution was due until the earlier of the
date of payment of such capital contribution by such Member (or a transferee) or
the date on which such Interest is transferred. The “Default Rate” with respect
to any period shall be the lesser of (a) a variable rate equal to the Prime Rate
in effect, from time to time, during such period plus 6% or (b) the highest
interest rate for such period permitted by applicable law. The Management
Committee, in its good faith discretion, may waive the requirement to pay
interest, in whole or in part.

 

-13-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

6.2.2 Default.

Except as otherwise provided in this Agreement, if any Member fails to make a
capital contribution when due, and has also failed to make such payment on or
before the date that is seven Business Days after the Company has given written
notice to such Member of such Member’s failure to make such payment, then such
Member (a “Defaulting Member”) shall be in default. Subject to 6.2.6, if a
Member becomes a Defaulting Member, the Management Committee may, in its good
faith discretion, and subject to applicable law, pursue one or more of the
following alternatives:

 

  (a) Cause the Defaulting Member to forfeit, at each drawdown date, such
portion of its Interests as is necessary to prevent any increase in such
Defaulting Member’s Interests’ aggregate net asset value as a result of the
contribution of capital by other Members holding the same class of Interests as
the Defaulting Member, which forfeited portion may be cancelled on the Company’s
books and records or may be transferred to the non-defaulting Members holding
the same class of Interests as the Defaulting Member, in each case without any
action by the Defaulting Member;

 

  (b) Impose a Default Charge upon the Defaulting Member pursuant to 6.2.3;

 

  (c) Offer the Defaulting Member’s entire Interest to the other Members holding
the same class of Interests as the Defaulting Member or third parties for
purchase at a price equal to the lesser of the then net asset value of such
Interest or the highest price reasonably obtainable by the Company, subject to
such other terms as the Company in its discretion shall determine, which
offer(s) shall be binding upon the Defaulting Member if the purchasing Members
or third parties agree to assume the related Commitment with respect to such
Interest of the Defaulting Member, including any portion then due and unpaid,
and the Company pursuant to its authority under 14.8.1 may execute on behalf of
the Defaulting Member any documents necessary to effect the Transfer of the
Defaulting Member’s Interest pursuant to this 6.2.2(c);

 

  (d) Assist the Defaulting Member in selling its Interest (subject to
applicable law), with the full assumption by the buyer of the Defaulting
Member’s Commitments thereto, including any portion then due and unpaid;

 

  (e) Accept a late contribution from the Defaulting Member, with interest (if
any), in satisfaction of its then-outstanding obligation to contribute
hereunder; or

 

  (f) Pursue and enforce all of the Company’s other rights and remedies against
the Defaulting Member under this Agreement or the relevant Subscription
Agreement and applicable law and/or at equity, including but not limited to the
commencement of a lawsuit to collect the unpaid capital contribution, interest,
costs, and reimbursement (with interest at the Default Rate) for any other
damages suffered by the Company.

If a Defaulting Member’s Interest is sold pursuant to (c) or (d) above, or if
the Company exercises its discretion to accept a late contribution pursuant to
(e) above, the Company shall not impose a Default Charge pursuant to 6.2.3
below. Otherwise, to the maximum extent permitted by law, the remedies set forth
above shall be cumulative, and the use by the Company of one or more of them
against a Defaulting Member shall not preclude the use of any other such remedy.
The Company may pursue and enforce all rights and remedies it may have against a
Defaulting Member. Notwithstanding anything to the contrary in this Agreement,
the Company will hold the Defaulting Member responsible for all fees and
expenses, including without limitation, attorneys’ fees or sales commissions,
incurred as a result of the default.

 

-14-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

6.2.3 Default Charge.

The Members agree that the damages suffered by the Company as the result of a
default by a Defaulting Member will be substantial and that such damages cannot
be estimated with reasonable accuracy. To the maximum extent permitted by law,
as a penalty, as permitted by Section 18-502(c) of the Delaware Act and subject
to 6.2.2, the Company may cause a Defaulting Member to forfeit an additional
portion of its Interest equal to up to 50% of each class of Interests such
Defaulting Member subscribed for, respectively (the “Default Charge”) after
application of 6.2.2(a), which forfeited Interests may be cancelled on the
Company’s books and records or may be transferred to the non-defaulting Members,
in each case without any action by the Defaulting Member.

 

6.2.4 Distributions to Defaulting Members.

Subject to any Default Charge imposed pursuant to 6.2.3, the Company may
withhold any distributions that otherwise would be made to a Defaulting Member
until such time as the Company makes its final liquidating distribution, or
until such earlier time as the Company may determine. Any distributions so
withheld, or the proceeds thereof, shall be placed in a separate escrow account
and may only be used by the Company to offset obligations of such Defaulting
Member. Upon the final liquidating distribution or such earlier time as the
Company determines, if there are funds remaining in the escrow account after
paying or reserving for all possible current and future obligations of such
Defaulting Member, such funds shall be distributed to such Defaulting Member. If
the Company has withheld in-kind distributions from a Member pursuant to this
6.2.4 and subsequently determines to pay the withheld distributions to such
Member, it may elect to (1) pay cash to such Member in lieu of any distributions
which were made to non-defaulting Members in kind and withheld from such Member,
but the Company shall not, in such event, be liable to such Member for any
subsequent increase in the value of any securities that would have been
distributed to such Member had such Member not defaulted, or (2) deliver to such
Member the securities or other assets (or substantially identical securities or
assets) such Member would have received had the distribution to such Member not
been withheld, but the Company shall not, in such event, be liable for any
diminution in the value of such securities or other assets subsequent to the
date such securities would have been distributed. Any losses incurred by the
Company upon the disposition of the securities or other assets that would
otherwise have been distributed to the Defaulting Member in kind shall be for
the account of the Defaulting Member.

 

6.2.5 Effect of Default on Remaining Interest in Company.

 

  (a) The Company, in its sole and good faith discretion, may determine that no
additional capital contribution shall be accepted from a Defaulting Member, in
which case the Company shall so notify the Defaulting Member and, following the
date that such notice is given to the Defaulting Member, the Company shall not
call for additional capital contributions from such Defaulting Member.

 

  (b) If the Company has given the notice described in the preceding clause
(a) and such Defaulting Member’s Unreturned Contribution with respect to its
Interest has been reduced to zero (by application of the Default Charge or
otherwise), then the Defaulting Member’s Interest shall be forfeited without
compensation and the Defaulting Member shall no longer be a Member of the
Company, and the Company shall have no further obligation to the Defaulting
Member provided that the Defaulting Member shall remain liable for its
obligation to return distributions pursuant to 12.4.

 

  (c)

For purposes of any provision of this Agreement for which the Defaulting
Member’s Commitment with respect to its Interest is relevant, the Company shall
determine the

 

-15-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  amount of such Commitment, in its reasonable and good faith discretion, so as
to carry out the purposes of such provision.

 

6.2.6 Default by Preferred Member.

Without limiting the other provisions of Article 6, in the event that a
Preferred Member that has appointed a member of the Management Committee (a
“Defaulting Preferred Member”) fails to make a capital contribution when due,
and has also failed to make such payment on or before the date that is seven
Business Days after the other Preferred Member that has appointed a member of
the Management Committee (the “Non-Defaulting Preferred Member”) has given
written notice to the Defaulting Preferred Member of such failure, then the
Non-Defaulting Preferred Member may cause the Company to admit a replacement
Preferred Member (a “Replacement Preferred Member”), which shall assume all or a
portion of the Available Commitment of the Defaulting Preferred Member and
succeed to the Defaulting Preferred Member’s rights to appoint a voting member
of the Management Committee. Any Replacement Preferred Member may elect to
purchase, and the Defaulting Preferred Member shall be required to sell to the
Replacement Preferred Member, the entire Preferred Membership Interest and the
entire Common Membership Interest of the Defaulting Preferred Member for a price
based on the share of the current mark-to-market value of the Company’s
Portfolio Investments allocable to the Defaulting Preferred Member’s Preferred
Membership Interest.

ARTICLE 7 — DIVIDENDS AND DISTRIBUTIONS

 

7.1 AMOUNT, TIMING AND FORM.

 

7.1.1 Dividends.

Each Preferred Membership Interest will entitle the holder thereof to quarterly
dividends at a rate equal to LIBOR plus 6.50% per annum (subject to a minimum
LIBOR value for this purpose of 1.5% per annum) of the Unreturned Contributions
associated with such Preferred Membership Interest. Dividends on Preferred
Membership Interests will be cumulative and paid when declared by the Management
Committee.

 

7.1.2 Distributions.

Except as otherwise provided in this Agreement, the Company shall determine the
amount, timing and form (whether in cash or in kind) of all distributions made
by it. Except as otherwise provided in this Agreement (including, but not
limited to, 3.3(c), 6.1.7(b), 6.2.4 and 7.1.4), any available interest,
dividends, other net cash flow received by the Company in respect of Portfolio
Investments or any other cash available for distribution other than Proceeds
after the application of the Senior Priority of Payments and any Reserves
(collectively, “Interest Amounts”) will be distributed in accordance with the
following order and priorities at the end of each quarter:

 

  (a) First, one hundred percent (100%) to the Preferred Members in an amount
equal to any declared and unpaid dividends on Preferred Membership Interests,
which amounts shall be distributed among the Preferred Members pro rata in
accordance with their respective entitlements to such dividends;

 

  (b) Second, one hundred percent (100%) to the payment of Company Expenses
pursuant to 5.1(d); and

 

-16-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  (c) Thereafter, one hundred percent (100%) to the Common Members, which
amounts shall be distributed among the Common Members pro rata based on their
respective Unreturned Contributions or, if the Unreturned Contributions of the
Common Members equal zero, pro rata based on the respective Commitments of such
Common Members in their capacities as Preferred Members with respect to
Preferred Membership Interests.

Except as otherwise provided in this Agreement (including, but not limited to,
3.3(c) and 6.2.4) after the application of the Senior Priority of Payments,
available Proceeds will be distributed in accordance with the following order
and priorities:

 

  (d) First, one hundred percent (100%) to the Preferred Members in an amount
equal to any declared and unpaid dividends on Preferred Membership Interests (to
the extent that such amounts remain unpaid from Interest Amounts), which amounts
shall be distributed among the Preferred Members pro rata in accordance with
their respective entitlements to such dividends;

 

  (e) Second, one hundred percent (100%) to the Preferred Members pro rata based
on, and up to the amount of, their respective Unreturned Contributions; and

 

  (f) Thereafter, one hundred percent (100%) to the Common Members, which
amounts shall be distributed among the Common Members pro rata based on their
respective Unreturned Contributions or, if the Unreturned Contributions of the
Common Members equal zero, pro rata based on the respective Commitments of such
Common Members in their capacities as Preferred Members with respect to
Preferred Membership Interests.

Notwithstanding anything to the contrary set forth in this Agreement, the
available amounts distributable at any time to the Preferred Members from
Proceeds shall be limited to amounts that are available for distribution after
application of the Senior Priority of Payments.

 

7.1.3 Accelerated Repayment of Senior Credit Agreement.

Notwithstanding anything to the contrary herein, the Management Committee may,
in its sole discretion at any time and from time to time, require the Company to
direct a greater portion of any Proceeds to repayment of the lender under the
Senior Credit Agreement than would otherwise be required by the terms of the
Senior Credit Agreement.

 

7.1.4 Priority Distributions to Common Membership Interests.

Notwithstanding anything to the contrary herein, if any Common Member has
contributed amounts to the Company in order to enable the Company to pay Company
Expenses other than any amounts contributed to the Company pro rata by all
Common Members (including, without limitation, the payment of Organizational
Expenses by the BDC pursuant to 5.1(b)), the Company shall make priority
distributions of Interest Amounts to such Common Member equal to such
contributed amounts prior to making distributions of Interest Amounts in
accordance with 7.1.2.

 

7.1.5 Form of Distributions; Apportionment of In-Kind Distributions.

All distributions made before the commencement of the liquidation of the
Company’s assets pursuant to Article 10 shall consist of cash. Distributions on
or after the commencement of the liquidation of the Company’s assets pursuant to
Article 10 shall consist of cash, or, with the approval of the Management
Committee, in kind distributions. Each lot of securities to be distributed in
kind shall be

 

-17-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

distributed to the Members in proportion to their respective shares of the
proposed distribution as provided in this Article 7 or Article 10, as the case
may be, except to the extent that a disproportionate distribution of securities
is necessary in order to avoid distributing fractional shares. For purposes of
the preceding sentence, each lot of stock or other securities having a
separately identifiable tax basis or holding period shall be treated as a
separate lot of securities.

 

7.2 CERTAIN DISTRIBUTIONS PROHIBITED.

Anything in this Agreement to the contrary notwithstanding, no distribution
shall be made to any Member if, and to the extent that, such distribution would
not be permitted under the Delaware Act.

ARTICLE 8 — CAPITAL ACCOUNTS; ALLOCATIONS

 

8.1 CAPITAL ACCOUNTS.

 

8.1.1 Creation and Maintenance.

There shall be established on the books of the Company a capital account for
each Member (such Member’s “Capital Account”) that shall be:

 

  (a) Increased by (1) any capital contributions made to the Company by such
Member pursuant to this Agreement and (2) any amounts in the nature of income or
gain added to the Capital Account of such Member pursuant to this Article 8;

 

  (b) Decreased by (1) any distributions made to such Member and (2) any amounts
in the nature of loss or expense subtracted from the Capital Account of such
Member pursuant to this Article 8; and

 

  (c) Otherwise adjusted in accordance with the provisions of this Agreement
including, but not limited to, 6.2.3 as determined by the Management Committee
(relating to the imposition of a Default Charge).

 

8.1.2 Accounting for Distributions in Kind.

For purposes of maintaining Capital Accounts, if Company property is distributed
in kind:

 

  (a) The Company shall treat such property as if it had been sold for its fair
market value on the date of distribution;

 

  (b) Any difference between the fair market value as so determined (net of any
liabilities secured by such property or to which such property is subject) and
the cost of such property shall be allocated, as of the time immediately
preceding such distribution, to the Capital Accounts of the Members as Net Gain
or Net Loss in accordance with this Article 8; and

 

  (c) The Capital Account of any Member receiving a distribution in kind shall
be reduced by an amount equal to the fair market value of such property on the
date of distribution (net of any liabilities secured by such property or to
which such property is subject).

 

8.1.3 Timing of Adjustments to Capital Accounts.

Except as otherwise provided in this Agreement, the Company’s books shall be
closed and the Members’ Capital Accounts shall be adjusted in accordance with
this Article 8 as of the close of business on the following dates: (a) the last
day of each fiscal year; (b) the day before the Company’s final liquidating
distribution; and (c) any other date determined by the Management Committee to
be appropriate for a closing of the Company’s books.

 

-18-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

8.1.4 Compliance with Treasury Regulations; Cost.

The provisions of this 8.1, including the provisions relating to the maintenance
of Capital Accounts, are intended to comply with Section 704(b) of the Code and
Treasury Regulations Section 1.704-1(b), and shall be interpreted and applied in
a manner consistent with such regulations as determined by the Management
Committee. In determining Capital Accounts and in making allocations and
distributions pursuant to this Agreement (unless the context otherwise
requires), the cost of any asset of the Company shall be deemed to be the
adjusted tax basis thereof, with such further adjustments as may be required to
comply with Treasury Regulations Section 1.704-1(b)(2)(iv).

 

8.2 ALLOCATIONS OF NET GAIN OR LOSS.

 

  (a) Net Gain or Net Loss (or items thereof) for any taxable period shall be
allocated among the Members in a manner that is consistent with the distribution
and other economic provisions of this Agreement and the requirements of
Section 704 of the Code, in each case as determined by the Management Committee.

 

  (b) For federal, state and local income tax purposes, items of Company income,
gain, loss deduction and credit for each taxable year of the Company shall be
allocated among the Members in a manner that is generally consistent with the
allocations of Net Gain and Net Loss (and items thereof) set forth in 8.2(a) and
the requirements of Section 704(c) of the Code, the Treasury Regulations
thereunder and any similar provisions of state or local income tax law, in each
case as determined by the Management Committee.

ARTICLE 9 — DURATION OF THE COMPANY

 

9.1 TERM OF COMPANY.

The term of the Company shall continue until the sixth anniversary of the
Initial Closing Date, unless such term is extended as provided in this 9.1, or
unless the Company is sooner dissolved as provided in 9.2 or by operation of
law. The term of the Company may be extended for two additional one-year periods
by the BDC in its sole discretion upon notice to the Management Committee.
Thereafter, the term of the Company may be extended by the BDC for additional
one-year periods, in each case with the prior consent of the Management
Committee.

 

9.2 EVENTS OF DISSOLUTION.

The Company shall be dissolved (i) upon the expiration of its term (as such term
may be extended pursuant to this Agreement), (ii) at any time there are no
members of the Company, unless the business of the Company is continued in
accordance with this Agreement or the Delaware Act, or (iii) upon the entry of a
decree of judicial dissolution under Section 18-802 of the Delaware Act.

ARTICLE 10 — LIQUIDATION OF ASSETS ON DISSOLUTION

 

10.1 GENERAL.

Following dissolution, the Company’s assets shall be liquidated in an orderly
manner. The Management Committee shall be the liquidator to wind up the affairs
of the Company pursuant to this Agreement. The Management Committee as
liquidator shall cause the Company to pay or provide for the satisfaction of the
Company’s liabilities and obligations to creditors in accordance with the
Delaware Act. In performing their duties, the Management Committee as liquidator
is authorized to sell, exchange or

 

-19-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

otherwise dispose of the assets of the Company in such reasonable manner as the
Management Committee shall determine to be in the best interest of the Members.

 

10.2 LIQUIDATING DISTRIBUTIONS; PRIORITY.

Subject to Section 18-804 of the Delaware Act, the proceeds of liquidation shall
be applied in the following order of priority:

 

  (a) First, to pay the costs and expenses of dissolution and liquidation; to
pay or provide for the satisfaction of the Company’s debts and other
liabilities, including obligations under the Senior Credit Agreement and to
other creditors in accordance with the Delaware Act; and to establish any
reserves which the liquidator may deem necessary or advisable for any contingent
or unmatured liability of the Company;

 

  (b) Second, one hundred percent (100%) to the Preferred Members in an
aggregate amount equal to any unpaid dividends on all Preferred Membership
Interests (regardless of whether declared), which amounts shall be distributed
among the Preferred Members pro rata in accordance with their respective
entitlements to such dividends;

 

  (c) Third, one hundred percent (100%) to the Preferred Members in an aggregate
amount equal to the aggregate Unreturned Contributions of the Preferred Members,
which amounts shall be distributed among the Preferred Members pro rata based on
their respective Unreturned Contributions;

 

  (d) Thereafter, to the Common Members, which amounts shall be distributed
among the Common Members pro rata based on their respective Unreturned
Contributions or, if the Unreturned Contributions of the Common Members equal
zero, pro rata based on the respective Commitments of such Common Members in
their capacities as Preferred Members with respect to Preferred Membership
Interests.

 

10.3 DURATION OF LIQUIDATION.

A reasonable time shall be allowed for the winding up of the affairs of the
Company in order to minimize any losses otherwise attendant upon such a winding
up.

 

10.4 LIABILITY FOR RETURNS.

None of the liquidator and its respective partners, members, stockholders,
officers, directors, managers, employees, agents and Affiliates shall be
personally liable to any Member for the return of the capital contributions of
any Member.

 

10.5 POST-DISSOLUTION INVESTMENTS AND DRAWDOWNS.

Notwithstanding anything to the contrary set forth in this Article 10, but
subject to the other limitations on investments set forth in this Agreement and
the Delaware Act, the liquidator may, at any time or times after dissolution,
cause the Company to make additional investments in entities which were
Portfolio Companies on the date of dissolution (including any successor to, or
subsidiary of, a Portfolio Company), if the liquidator believes that such
additional investments are in the best interest of the Members and in
furtherance of the winding up of the affairs of the Company.

 

-20-



--------------------------------------------------------------------------------

Confidential & Proprietary

ARTICLE 11 — LIMITATIONS ON TRANSFERS AND REDEMPTIONS OF COMPANY UNITS

 

11.1 TRANSFERS OF INTERESTS.

 

11.1.1 General.

 

  (a) No assignment, pledge, mortgage, hypothecation, gift, sale or other
disposition or encumbrance (collectively, “Transfer”) of a Member’s Interest, in
whole or in part, shall be made other than pursuant to this 11.1. Any attempted
Transfer of all or any part of a Member’s Interest without compliance with this
Agreement shall be void to the maximum extent permitted by law. Each Transfer
shall be subject to all of the terms, conditions, restrictions and obligations
set forth in this Agreement and shall be evidenced by an assignment agreement
executed by the transferor, the transferee(s) and the Company, in form and
substance satisfactory to the Management Committee. No Transfer will be
effectuated except by registration of the Transfer on the Company’s books.

 

  (b) Any transfer of a Preferred Membership Interest must include a transfer of
a proportionate amount of such Member’s Common Membership Interest (and,
likewise, any transfer of a Common Membership Interest must include a transfer
of a proportionate amount of the Preferred Membership Interest held by such
Member).

 

11.1.2 Consent of Management Committee.

The prior written consent of the Management Committee shall be required for any
Transfer of all or part of any Member’s Interest. Such consent of the Management
Committee may not be unreasonably withheld in the case of any proposed Transfer
to an Affiliate of the transferring Member.

 

11.1.3 Required Representations by Parties.

The transferor and transferee(s) shall provide such additional written
representations as the Management Committee reasonably may request.

 

11.1.4 Other Prohibited Legal Consequences.

No Transfer shall be permitted, and the Management Committee shall withhold its
consent with respect thereto, if such Transfer or the admission of the
transferee to the Company as a substituted Member would:

 

  (a) Result in the Company’s assets becoming “plan assets” of any ERISA Member
within the meaning of the Plan Assets Regulation;

 

  (b) Result in the violation of applicable securities law; or

 

  (c) Result in the Company becoming taxable as a corporation.

 

11.1.5 Opinion of Counsel.

The Management Committee may, but is not required to, condition its consent to
any Transfer hereunder upon receipt by the Management Committee of a written
opinion of counsel for the Company,

 

-21-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

or of other counsel reasonably satisfactory to the Management Committee, in form
and substance satisfactory to the Management Committee, as to such legal matters
as the Management Committee reasonably may request.

 

11.1.6 Reimbursement of Transfer Expenses.

Any Member who requests or otherwise seeks to effect a Transfer of all or a
portion of its Interest hereby agrees to reimburse the Company, at its request,
for any expenses reasonably incurred by the Company in connection with such
Transfer, including the costs of seeking and obtaining the legal opinion
required by 11.1.5 and any other legal, accounting and miscellaneous expenses
(“Transfer Expenses”), whether or not such Transfer is consummated. At its
election, and in any event if the transferor has not reimbursed the Company for
any Transfer Expenses incurred by the Company in preparing for or consummating a
proposed or completed Transfer within 30 days after the Company has delivered to
such Member written demand for payment, the Company may seek reimbursement from
the transferee of such Interest (or portion thereof). If the transferee does not
reimburse the Company for such Transfer Expenses within a reasonable time (or,
in the case of a Transfer not consummated, the prospective transferor does not
reimburse the Company within a reasonable time), the Company may withhold such
amount from distributions that would otherwise be made with respect to such
Interest (with such withheld amount treated as having been distributed to the
holder of such Interest for all other purposes of this Agreement).

 

11.2 Admission of Substituted Members.

 

11.2.1 General.

Any transferee of a Member’s Interest transferred in accordance with the
provisions of this Article 11 shall be admitted as a substituted Member upon its
execution (whether on its own behalf or via an attorney-in-fact) of an
assignment agreement and a counterpart to this Agreement and upon obtaining the
Management Committee’s written consent. Without the written consent of the
Management Committee to such substitution, no transferee of a Member’s Interest
shall be admitted as a substituted Member.

 

11.2.2 Effect of Admission.

The transferee of an Interest transferred pursuant to this Article 11 that is
admitted to the Company as a substituted Member shall succeed to the rights and
liabilities of the transferor Member with respect to such Interest and, after
the effective date of such admission, the Commitment, Aggregate Contribution and
Unreturned Contribution of the transferor with respect to the applicable class
of Interest being transferred shall become the applicable Commitment, Aggregate
Contribution and Unreturned Contribution, respectively, of the transferee, to
the extent of the Interest transferred. If a transferee is not admitted to the
Company as a substituted Member, (a) such transferee shall have no right to
participate with the Members in any votes taken or consents granted or withheld
by the Members hereunder, and (b) the transferor shall remain liable to the
Company for all contributions and other amounts payable with respect to the
transferred Interest to the same extent as if no Transfer had occurred.

 

11.2.3 Non-Compliant Transfer.

If a Transfer has been proposed or attempted but the requirements of this
Article 11 have not been satisfied, the Management Committee shall not admit the
purported transferee as a substituted Member but, to the contrary, shall ensure
that the Company (a) continues to treat the transferor as the sole owner of the
Interest purportedly transferred, (b) makes no distributions to the purported
transferee and (c) does not furnish to the purported transferee any tax or
financial information regarding the Company. The

 

-22-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

Company shall also not otherwise treat the purported transferee as an owner of
any Interest (either legal or equitable), unless required by law to do so. To
the maximum extent permitted by law, the Company shall be entitled to seek
injunctive relief, at the expense of the purported transferor, to prevent any
such purported Transfer.

 

11.3 MULTIPLE OWNERSHIP.

If any Transfer results in multiple ownership of any Member’s Interest, the
Management Committee may require one or more trustees or nominees to be
designated as representing a portion of or the entire Interest transferred for
purposes of (a) receiving all notices which may be given, and all payments which
may be made, under this Agreement and (b) exercising all rights which the
transferor as a Member has pursuant to the provisions of this Agreement.

ARTICLE 12 — EXCULPATION AND INDEMNIFICATION

 

12.1 EXCULPATION.

 

12.1.1 General.

To the maximum extent permitted by law, no Covered Person shall be liable to the
Company or any Member for any loss suffered by the Company or any Member which
arises out of any investment or any other action or omission of such Covered
Person if such Covered Person did not act in bad faith or with willful
misconduct. For purposes of this Article 12, “Covered Person” shall mean the
members of the Management Committee and the Advisory Committee, the Members who
appointed such members of the Management Committee and the Advisory Committee,
the Administrative Agent, and their respective employees, agents, controlling
persons and any other Affiliate and any person who otherwise serves at the
request of the Company on its behalf, each to the extent such losses or cause of
action relate to such Person’s serving in such capacity. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties (including
fiduciary duties) and liabilities of a Covered Person to the Company or any
Member otherwise existing at law or in equity, are agreed by the Members to
replace such other duties and liabilities of such Covered Person.

 

12.1.2 Activities of Others.

To the maximum extent permitted by law (including, without limitation, ERISA),
no Covered Person shall be liable to the Company or any Member for the
negligence, whether by action or omission, dishonesty or bad faith of any broker
or other agent of the Company selected with reasonable care.

 

12.1.3 Liquidator.

To the maximum extent permitted by law (including, without limitation, ERISA),
no Person serving as liquidator shall be liable to the Company or any Member for
any loss suffered by the Company or any Member which arises out of any action or
omission of such Person, provided that such Person did not act in bad faith or
with willful misconduct.

 

12.1.4 Advice of Experts.

To the maximum extent permitted by law (including, without limitation, ERISA),
no Covered Person and no Person serving as liquidator shall be liable to the
Company or any Member with respect to any action or omission taken or suffered
by any of them in good faith if such action or omission is taken or suffered in
reliance upon and in accordance with the opinion or advice of legal counsel (as
to matters

 

-23-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

of law), or of accountants (as to matters of accounting), or of investment
bankers, accounting firms, or other appraisers (as to matters of valuation),
provided that any such professional or firm is selected with reasonable care.

 

12.2 INDEMNIFICATION.

 

12.2.1 General.

To the maximum extent permitted by law, the Covered Persons, each liquidator,
and each partner, member, stockholder, director, officer, manager, trustee,
employee, agent and Affiliate of any of the foregoing (each, an “Indemnitee”)
shall be indemnified, subject to the other provisions of this Agreement, by the
Company (only out of Company assets, including the proceeds of liability
insurance and the right to require contributions or other payments by the
Members under this Agreement) against any claim, demand, controversy, dispute,
cost, loss, damage, expense (including reasonable attorneys’ fees), judgment
and/or liability incurred by or imposed upon the Indemnitee in connection with
any action, claim, suit, investigation or proceeding (including any proceeding
before any court, arbitrator, administrative or legislative body or other
agency) or any settlement thereof (subject to 12.2.3), to which the Indemnitee
may be made a party or otherwise involved or with which the Indemnitee shall be
threatened, arising out of (a) any mistake in judgment, (b) any action or
omission done on behalf of the Company or in furtherance of the interests of the
Company or the Members or otherwise arising out of or in connection with the
Company, or (c) losses due to the mistake, action, inaction or negligence of
other agents of the Company, except for such losses arising from such
Indemnitee’s own bad faith or willful misconduct.

 

12.2.2 Effect of Judgment.

Notwithstanding 12.2.1, an Indemnitee shall not be indemnified with respect to
matters as to which the Indemnitee shall have been finally adjudicated in any
such action, suit or proceeding to have acted in bad faith or with willful
misconduct.

 

12.2.3 Effect of Settlement.

In the event of settlement of any action, suit or proceeding brought or
threatened, such indemnification shall apply to all matters covered by the
settlement except for matters as to which the Company is advised by counsel (who
may be counsel regularly retained to represent the Company) that the Person
seeking indemnification, in the opinion of counsel acted in bad faith or with
willful misconduct in the conduct of such Indemnitee’s position.

 

12.2.4 Process; Advance Payment of Expenses.

 

  (a)

Promptly after receipt by an Indemnitee of notice of the commencement of any
action, such Indemnitee shall, if a claim in respect thereof is to be made
against the Company pursuant to this 12.2, notify the Management Committee in
writing of the commencement thereof; but the omission so to notify the
Management Committee will not relieve the Company from any liability (except to
the extent that the Company is materially prejudiced by such omission) which it
may have to any Indemnitee under this 12.2 (other than under this 12.2.4). Once
the Management Committee is so notified, the Company will be entitled to
participate in such action and, if desired, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnitee. If the Company so assumes the
defense, the Company shall not be liable to such Indemnitee under this 12.2 for
any legal expenses of other counsel or any other expenses, in each case
subsequently incurred by

 

-24-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  such Indemnitee in connection with the defense thereof, provided, however,
that if (i) the Company and the Indemnitee mutually agree otherwise, (ii) the
Company has failed within a reasonable time to retain counsel reasonably
satisfactory to the Indemnitee, (iii) the Indemnitee shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Company or (iv) the named parties
in any such proceedings (including any impleaded parties) include both the
Company and the Indemnitee and the Indemnitee shall have reasonably concluded
that representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them, then the Company
shall be liable to such Indemnitee under this 12.2.4 for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
Indemnitee.

 

  (b) The Company and the Indemnitee shall inform any other Indemnitee of any
such settlement, compromise or judgment, prior to the completion of such
settlement, compromise or judgment. The Company shall not, without the written
consent of the Indemnitee, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnitee is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the Indemnitee from all liability arising out of such
action or claim and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnitee.

 

  (c) Except to the extent described above in this 12.2.4, the Company shall pay
the expenses incurred by an Indemnitee in connection with any such action, suit
or proceeding, or in connection with claims arising in connection with any
potential or threatened action, suit or proceeding, in advance of the final
disposition of such action, suit or proceeding, upon receipt of an enforceable
undertaking by such Indemnitee to repay such payment if the Indemnitee shall be
determined to be not entitled to indemnification for such expenses pursuant to
this Article 12; provided, however, that in such instance the Indemnitee is not
defending an actual or threatened claim, action, suit or proceeding (a) against
the Indemnitee by the Company and/or the Management Committee (or by the
Indemnitee against the Company and/or the Management Committee).

 

12.2.5 Insurance.

The Company may purchase and maintain insurance and/or fidelity bonds, at the
expense of the Company and to the extent available, for the protection of any
Indemnitee or potential Indemnitee against any liability incurred in any
capacity which results in such Person being an Indemnitee (provided that such
Person is serving in such capacity at the request of the Company or the
Management Committee), whether or not the Company has the power to indemnify
such Person against such liability. The Company may purchase and maintain
insurance and/or fidelity bonds on behalf of and at its own expense for the
protection of any officer, director, manager, employee or other agent of the
Company or any organization in which the Company owns an interest or of which
the Company is a creditor against similar liabilities, whether or not the
Company has the power to indemnify any Person against such liabilities.

 

12.2.6 Successors and Survival.

The foregoing right of indemnification shall inure to the benefit of the
executors, administrators, personal representatives, successors or assigns of
each such Indemnitee and shall survive the termination of this Agreement.

 

-25-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

12.2.7 Rights to Indemnification from Other Sources.

The rights to indemnification and advancement of expenses conferred in this 12.2
shall not be exclusive and shall be in addition to any rights to which any
Indemnitee may otherwise be entitled or hereafter acquire under any law,
statute, rule, regulation, charter document, by-law, contract or agreement.

 

12.2.8 Insurance and Other Sources for Indemnity.

Each Indemnitee shall, as a condition to obtaining payments under this 12.2, use
commercially reasonable efforts to seek payment from any applicable Portfolio
Company, its insurance carriers and/or the insurance carriers of the Company.
The Company shall, in good faith, determine whether any such Indemnitee has used
commercially reasonable efforts to seek such payments. In no event, however,
shall the Company be precluded from making payments under this 12.2 to any such
Indemnitee if reasonable uncertainty exists as to the likelihood of payment by
any such Portfolio Company or insurance carrier in a timely manner or on
reasonably acceptable terms.

 

12.3 LIMITATION BY LAW.

If any Covered Person or Indemnitee or the Company itself is subject to any
federal or state law, rule or regulation which restricts the extent to which any
Person may be exonerated or indemnified by the Company, the exoneration
provisions set forth in 12.1 and the indemnification provisions set forth in
12.2 shall be deemed to be amended, automatically and without further action by
the Members, to the minimum extent necessary to conform to such restrictions.

 

12.4 RETURN OF CERTAIN DISTRIBUTIONS.

 

  (a)

If (1) the Company incurs or reserves for (or becomes obligated to reimburse a
third party for) a liability or obligation under this Article 12, (2) the
Company does not have sufficient available funds to satisfy such liability or
obligation (the amount of such liability or obligation in excess of the
Company’s available assets being the “Shortfall Amount”), and (3) each Member
(other than a Defaulting Member) has already made Aggregate Contributions
pursuant to drawdowns equal to such Member’s Commitment and any Recallable
Amount, then the Company may require that each Member return distributions to
the Company, upon not less than 10 days’ prior written notice from the Company,
of its proportionate share of the Shortfall Amount (determined based upon the
aggregate lesser amount of distributions that each Member would have received if
such indemnification obligation had been incurred and paid by the Company prior
to any distributions having been made by the Company); provided, however, that
no Member shall be required to return an aggregate amount pursuant to this 12.4
in excess of the lesser of the aggregate amount of distributions received by
such Member and 25% of such Member’s aggregate Commitment. Notwithstanding the
foregoing, (a) in no event shall any Member be required to return distributions
pursuant to this 12.4 in an amount which exceeds the aggregate amount of
distributions received by such Member from the Company on or after the date that
is 24 months prior to the date on which the Company notified the Members in
writing of such potential obligations or liabilities, net of any amounts
returned by such Member to the Company during such period pursuant to this 12.4,
and (b) in no event shall any Member be required to return distributions
pursuant to this 12.4 more than two years after the Company’s final liquidating
distribution except to fund payment of obligations or liabilities for which the
Company has delivered to the Members on or prior to the second anniversary of
such final liquidating distribution

 

-26-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  written notice of such potential obligations or liabilities (and, to the
extent permitted by law (including, without limitation, ERISA), the Company may
require payments made after its final liquidating distribution to be made to TCW
or directly to an Indemnitee).

 

  (b) A Member’s obligation to return distributions to the Company under this
12.4 shall survive the termination, dissolution and winding up of the Company
(and the Company may require any payments made after its final liquidating
distribution to be made to TCW or directly to an Indemnitee), and the Company
may pursue and enforce all rights and remedies it may have against each Member
under this 12.4, including instituting a lawsuit to collect such contribution
with interest from the due date at the Default Rate. The return obligations of
the Members pursuant to this 12.4 shall be in addition to their capital
contribution obligations with respect to their Commitments. Amounts returned by
a Member pursuant to this 12.4 shall be treated as a reduction in the amount of
distributions received by such Member, and amounts returned by such Member
pursuant to this 12.4 shall not increase such Member’s Commitment; provided that
failure to make a required payment pursuant to this 12.4 by any Member may, in
the Company’s discretion, be treated for purposes of 6.2 and the provisions and
remedies therein as a failure by such Member to make a required capital
contribution pursuant to a capital call. Amounts to be returned pursuant to this
12.4 shall be payable in cash. The provisions of this 12.4 shall not be
construed or interpreted as inuring to the benefit of any creditor of (i) the
Company (other than Indemnitees), (ii) a Member, (iii) the Management Committee
or (iv) any Indemnitee.

 

  (c) Amounts returned by the Members to the Company pursuant to this 12.4
shall, subject to the Delaware Act, be used to satisfy expenses incurred
pursuant to this Article 12. If, for any reason other than satisfaction of such
liability or obligation by the Company, any such liability or obligation is
cancelled or terminated, in whole or in part, the Company shall return to the
Members the unused portion of the amount contributed.

ARTICLE 13 — AMENDMENTS

 

13.1 AMENDMENTS.

 

13.1.1 By Consent.

Except as otherwise provided in this Agreement, the terms and provisions of this
Agreement (including, without limitation, 14.8.8) may be waived, modified,
amended, or deleted during or after the term of the Company, with the prior
written consent of both (a) the Management Committee and (b) a majority of the
Members (calculated on a per capita basis (i.e. with each Member counting
equally), rather than on the basis of relative sizes of Interests, Commitments
or capital contributions, and without regard to class); provided, however, that
any amendment that would discriminate against a particular Member or that would
have a disproportionate impact on a particular Member’s rights or obligations
under this Agreement shall require the prior written consent of such Member.
This 13.1.1 shall not be amended without the unanimous consent of all Members.

 

13.1.2 Amendments Affecting Members’ Economic Rights.

No amendment to this Agreement shall increase any Commitment of any Member or
dilute the relative Interest of any Member with respect to the other Members
holding Interests of the same class in the profits or capital of the Company or
in allocations or distributions attributable to the ownership of

 

-27-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

such Interest without the prior written consent of such Member. This 13.1.2
shall not be amended without the unanimous consent of all Members.

 

13.1.3 Consent to Amend Special Provisions.

Without the prior written consent of the Members indicated, the following
provisions shall not be amended:

 

  (a) 15.1, 15.2 or this 13.1.3(a) without the prior written consent of a
majority in interest of all Members that are ERISA Members;

 

  (b) 15.2 (as that provision applies to Public Plan Members), 15.3 or this
13.1.3(b) without the prior written consent of a majority in interest of all
Members that are Public Plan Members;

 

  (c) 15.2 (as that provision applies to Foundation Members), 15.4 or this
13.1.3(c) without the prior written consent of a majority in interest of all
Members that are Foundation Members; or

 

  (d) 15.2 (as that provision applies to BHC Members), 15.5 or this 13.1.3(d)
without the prior written consent of a majority in interest of all Members that
are BHC Members.

 

13.1.4 Notice of Amendments.

The Company shall promptly furnish copies of any amendments to this Agreement to
all Members. Changes made to the books and records of the Company made pursuant
to 3.1 or otherwise shall not be deemed to be amendments to this Agreement and
shall not be required to be furnished to all Members.

 

13.1.5 Other Agreements.

Notwithstanding the provisions of this Agreement or any Subscription Agreement,
but subject to applicable federal securities law, it is hereby acknowledged and
agreed that the Management Committee on behalf of the Company, without the
approval of any Member or any other Person, may enter into a side letter or
similar agreement with a Member, executed in connection with the admission of
such Member to the Company, which agreement has the effect of establishing
rights under, or altering or supplementing the terms of this Agreement or such
Member’s Subscription Agreement in order to meet certain regulatory or tax
requirements that are unique to such Member (an “Other Agreement”). The
Management Committee shall provide prompt notice of any Other Agreement to each
other Member and, to the extent such requirements are applicable to another
Member, such other Member shall also be entitled to receive the benefits of such
Other Agreement. The parties hereto agree that any terms contained in an Other
Agreement with a Member shall govern with respect to such Member notwithstanding
the provisions of this Agreement.

 

-28-



--------------------------------------------------------------------------------

Confidential & Proprietary

ARTICLE 14 — ADMINISTRATIVE PROVISIONS

 

14.1 KEEPING OF ACCOUNTS AND RECORDS; CERTIFICATE OF FORMATION; ADMINISTRATIVE
AGENT.

 

14.1.1 Accounts and Records.

At all times the Company shall keep proper and complete books of account, in
which shall be entered fully and accurately the transactions of the Company.
Such books of account shall be kept on the accrual method of accounting. The
Company shall also maintain: (a) an executed copy of this Agreement (and any
amendments hereto); (b) the Certificate (and any amendments thereto);
(c) executed copies of any powers of attorney pursuant to which any document
described in clause (a) or (b) has been executed by the Company; (d) a current
list of the name, address, Commitments and taxpayer identification number, if
any, of each Member; (e) copies of all tax returns filed by the Company; and
(f) all financial statements of the Company for each of the prior seven years.
These books and records shall at all times be maintained at the principal office
of the Company and in accordance with the Company’s record retention policy.

 

14.1.2 Certificate of Formation.

The Company shall file for record with the appropriate public authorities and,
if required, publish the Certificate and any amendments thereto.

 

14.1.3 Administrative Agent.

The Company will enter into a contract (the “Administrative Services Agreement”)
with TCW or an Affiliate thereof (the “Administrative Agent”) to perform certain
administrative, accounting and investor services for the Company. The
Administrative Services Agreement and any material amendment thereof shall
require prior approval of the Management Committee. The function of the
Administrative Agent shall be non-discretionary and administrative only. The
Administrative Services Agreement shall not entitle the Administrative Agent to
any fees for its services, but shall entitle it to reimbursement for reasonable
expenses, including the fees and expenses of a third party sub-administrator
retained to perform some or all of the services that the Administrative Agent
would otherwise perform for the Company.

 

14.2 INSPECTION RIGHTS.

At any time before the Company’s complete liquidation, each Member, or a
designee thereof, at its own expense may (a) fully examine and audit the
Company’s books, records, accounts and assets, including bank account balances
and (b) examine, or request that the Company furnish, such additional
information as is reasonably necessary to enable the requesting Member to review
the state of the investment activities of the Company; provided that the Company
can obtain such additional information without unreasonable effort or expense;
provided, further, that the Company may redact confidential information relating
to another Member. Any such examination or audit shall be made (1) only upon ten
(10) Business Days’ prior written notice to the Company, (2) during normal
business hours and (3) without undue disruption. Notwithstanding the foregoing,
the Company shall have the benefit of the confidential information provisions of
Section 18-305(c) of the Delaware Act and the obligation to make Company
Information available or to furnish Company Information shall be subject to
14.8.8.

 

-29-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

14.3 FINANCIAL REPORTS.

 

14.3.1 Annual Financial Statements.

Subject to 14.8.8, the Company shall use its best efforts to provide to each
Member, within 90 days after the close of each fiscal year, the audited
financial statements of the Company for such fiscal year, which audited
financial statements shall be prepared in accordance with generally accepted
accounting principles as in effect at such time. In addition, the Company shall
cooperate with the BDC to timely provide such information as the BDC reasonably
requests in connection with reporting requirements applicable to the BDC.

 

14.3.2 Annual Tax Information.

Subject to 14.8.8, the Management Committee shall use its best efforts to
transmit to each Member, within 90 days after the close of each fiscal year,
such Member’s Schedule K-1 (Internal Revenue Service Form 1065) or an equivalent
report indicating such Member’s share of all items of income or gain, expense,
loss or other deduction and tax credit of the Company for such year, as well as
the status of its Capital Account as of the end of such year, and such
additional information as such Member reasonably may request to enable it to
complete its tax returns or to fulfill any other reporting requirements,
provided that the Management Committee can obtain such additional information
without unreasonable effort or expense.

 

14.3.3 Additional Reporting.

Subject to 14.8.8, the Company shall generally furnish to each Member, within 60
days after the end of each of the first three fiscal quarters of each fiscal
year of the Company, unaudited financial statements of the Company for the
quarter then ended.

 

14.3.4 Web Site.

Notwithstanding 14.5, the Company shall, to the maximum extent permitted by law,
be deemed to have satisfied its obligations to provide financial statements,
reports or other notices pursuant to this Agreement if the Company posts such
financial statements, reports or other notices on a web site and gives notice to
the Members, pursuant to 14.5, of the availability of such financial statements,
reports or other notices, the URL address of the web site and a password for
access to such web site, if necessary, and such access will include the ability
to download and print such financial statements, reports or other notices.

 

14.4 VALUATION.

 

14.4.1 Valuation by Management Committee.

At the end of each fiscal quarter and whenever valuation of Company assets or
net assets (including the net asset value of the Interests) is otherwise
required by this Agreement, the Management Committee (with the input of an
external, independent valuation firm retained by the Company described in
14.4.5) shall determine the fair market value thereof in good faith in
accordance with this 14.4. Valuations of Company investments will be determined
by the Management Committee at the end of each fiscal quarter.

 

-30-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

14.4.2 Freely Tradable Securities.

The fair market value of any security owned by the Company which is a Freely
Tradable Security shall be determined on the basis of the last reported trade
price of such security on the date the value is being determined on the exchange
where it is primarily traded or, if such security is not traded on an exchange,
such security shall be valued at the reported closing bid prices (or average of
bid prices) last quoted on such dates as reported by an established quotation
service for over-the-counter securities. For purposes of determining the fair
market value of any Freely Tradable Security as of any date, the “last reported”
trade price or sale price on any trading day shall be deemed to be: (a) for
securities traded primarily on the New York Stock Exchange or Nasdaq, the last
reported trade price or sale price, as the case may be, as of 4:00 p.m., New
York time, on that day and (b) for securities listed or traded on other
exchanges, markets and systems, the market price as of the end of the “regular
hours” trading period that is generally accepted as such for such exchange,
market or system. If, after the date hereof, the benchmark times generally
accepted in the securities industry for determining the market price of a
security as of a given trading day shall change from those set forth above, the
fair market value shall be determined as of such other generally accepted
benchmark times.

 

14.4.3 Other Assets.

The determination of the fair market value of all other assets of the Company
shall be based upon all relevant factors, including, without limitation, such of
the following factors as may be deemed relevant by the Management Committee:
current financial position and current and historical operating results of the
issuer; sales prices of recent public or private transactions in the same or
similar securities, including transactions on any securities exchange on which
such securities are listed or in the over-the-counter market; general level of
interest rates; recent trading volume of the security; restrictions on transfer,
including the Company’s right, if any, to require registration of its securities
by the issuer under the securities laws; any liquidation preference or other
special feature or term of the security; significant recent events affecting the
Portfolio Company, including any pending private placement, public offering,
merger or acquisition; the price paid by the Company to acquire the asset; the
percentage of the issuer’s outstanding securities that is owned by the Company;
and all other factors affecting value.

 

14.4.4 Goodwill and Intangible Assets.

In determining the fair market value of the assets of the Company, no allowance
of any kind shall be made for goodwill or the name of the Company, the Company’s
records, files and statistical data or any intangible assets of the Company in
the nature of or similar to goodwill. The Company’s name and goodwill shall, as
among the Members, be deemed to have no value, and no Member shall have any
right or claim individually to the use thereof. The Members agree that the
names, trademarks and service marks “TCW”, “TCW & Design”, and all
modifications, derivations or versions thereof, and any goodwill associated
therewith, are owned by one or more Affiliates of TCW, and use of any such name
as part of the Company’s name or in connection with the Company’s activities
shall not affect the ownership of such names, trademarks and service marks.

 

14.4.5 Independent Valuation Agent.

The Management Committee will engage an independent valuation agent on behalf of
the Company to assist the Management Committee in determining the fair market
value of the Company’s assets for which market quotations are not readily
available. The Company’s valuation agent will at all times be unaffiliated with
TCW and will be experienced in the valuation of assets similar to the types of
investments to be made by the Company.

 

-31-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

14.5 NOTICES.

Except where otherwise specifically provided in this Agreement (including
14.3.4), all notices, requests, consents, approvals and statements shall be in
writing and, if properly addressed to the recipient, shall be deemed given
(a) on the date of actual receipt if delivered personally to the recipient;
(b) three (3) Business Days after mailing if mailed by first class mail (or if
sent to or from outside the United States, by airmail), postage prepaid; (c) if
a Business Day and sent prior to 1:00 p.m. Los Angeles time, the date of
transmission (or, if not a Business Day or sent after 1:00 p.m. Los Angeles
time, the Business Day following transmission) if sent by electronic facsimile
transmission or e-mail or (d) one (1) Business Day after being sent by a
reputable overnight courier service, overnight delivery requested. Notices shall
be deemed to be properly addressed, if to the Company at: TCW Direct Lending
Strategic Ventures LLC, c/o TCW Asset Management Company, Attention: Richard
Miller, 200 Clarendon St., 51st Floor, Boston, MA 02116, with a copy to TCW
Asset Management Company, Attention: Meredith Jackson, 865 S. Figueroa Street,
Los Angeles, CA 90017, or if to any Member (or trustee or nominee pursuant to
11.3), if addressed to its address as set forth in such Member’s Subscription
Agreement, or to such other address or addresses as the addressee previously may
have specified by written notice given in the manner specified in this 14.5 to
the Company, in the case of the Members, or to the Members, in the case of the
Company.

 

14.6 ACCOUNTING PROVISIONS.

 

14.6.1 Fiscal Year.

The fiscal year of the Company shall be the calendar year or, if the Company is
required to use a different year as its taxable year for federal income tax
purposes, such other year.

 

14.6.2 Independent Auditors.

The Company’s independent public auditors shall at all times be a nationally
recognized independent public auditing firm selected by the Company. The Company
may change its auditors from time to time, and the Company will notify the
Members of any such change.

 

14.7 TAX PROVISIONS.

 

14.7.1 Classification as Company.

The Management Committee (a) shall not cause or permit the Company to elect
(1) to be excluded from the provisions of Subchapter K of Chapter 1 of the Code
or (2) to be treated as a corporation for federal income tax purposes or (3) to
be treated as an “electing large partnership” as defined in Section 775 of the
Code; (b) shall cause the Company to make any election reasonably determined to
be necessary or appropriate in order to ensure the treatment of the Company as a
partnership for federal income tax purposes; (c) shall cause the Company to file
any required tax returns in a manner consistent with its treatment as a
partnership for federal income tax purposes; and (d) shall not take any action
that would be inconsistent with the treatment of the Company as a partnership
for such purposes.

 

14.7.2 Tax Matters Partner.

The “tax matters partner,” as defined in Section 6231 of the Code, of the
Company (the “Tax Matters Partner”) will be appointed by the Management
Committee. All expenses incurred by the Tax Matters Partner (including
professional fees for such accountants, attorneys and agents as the Tax Matters

 

-32-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

Partner in its discretion determines are necessary to or useful in the
performance of its duties in that capacity) shall be borne by the Company. Each
Member shall provide to the Company upon request such information or forms that
the Management Committee may reasonably request with respect to the Company’s
compliance with applicable tax laws.

 

14.7.3 Tax Elections.

Except as otherwise provided in this Agreement, the Management Committee in its
absolute discretion may make any tax elections and other decisions relating to
tax matters on behalf of the Company that it deems appropriate. Without limiting
the foregoing, the Management Committee, in its sole discretion, may make an
election under Section 754 of the Code or an election to have the Company
treated as an “electing investment partnership” for purposes of Section 743 of
the Code. If the Management Committee elects to have the Company treated as an
“electing investment partnership,” the other Members shall cooperate with the
Management Committee to maintain that status and shall not take any action that
would be inconsistent with such election. Upon request, the Members shall
provide the Management Committee with any information necessary to allow the
Company to comply with (a) its obligations to make tax basis adjustments under
Sections 734 or 743 of the Code or (b) its obligations as an “electing
investment partnership.” Each Member agrees that it shall not make an election
under Section 732(d) of the Code with respect to any property distributed to it
by the Company without the prior written consent of the Management Committee.

 

14.7.4 Tax Reporting.

 

  (a) Preferred Interests. Unless otherwise required by a change in law or a
determination by the U.S. Internal Revenue Service, in each case as determined
by the Management Committee in good faith after consultation with the Company’s
tax counsel, the Management Committee will cause the Company to report the
Preferred Membership Interests as equity for federal income tax purposes.

 

  (b) Consistency. For United States federal, state and local income tax
purposes, each Member shall report the tax items attributable to its
participation in the Company on its income tax returns in a manner consistent
with the tax treatment of such items as reported to it by the Company.

 

14.8 GENERAL PROVISIONS.

 

14.8.1 Power of Attorney.

Each of the undersigned, by execution of this Agreement (including by execution
of a counterpart signature page hereto directly), hereby designates any duly
authorized representative of the Company as its true and lawful representative
and attorney-in-fact, in its name, place and stead, to make, execute, sign,
acknowledge and deliver or file (a) the Certificate and any other instruments,
documents and certificates which may from time to time be required by any law to
effectuate, implement and continue the valid and subsisting existence of the
Company, (b) all instruments, documents and certificates that may be required to
effectuate the dissolution and termination of the Company in accordance with the
provisions hereof and the Delaware Act, (c) all other amendments of this
Agreement or the Certificate contemplated by this Agreement to the extent that
such amendments are entered into in strict compliance with this Agreement,
including, without limitation, amendments reflecting the addition or
substitution of any Member, or any action of the Members or the Members duly
taken in strict compliance with this Agreement whether or not such Member voted
in favor of or otherwise approved such action that has been approved by the
applicable vote or written consent of the Members (if required) pursuant to the
terms of this Agreement, (d) any other instrument, certificate or document
required from time to time to effect a substitution of a

 

-33-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

Member as a Member, to effect the substitution of the Member’s assignee as a
Member, or to reflect any action of the Members or the Members provided for in
this Agreement that has been approved by the applicable vote or written consent
of the Members (if required) in strict compliance with the terms of this
Agreement and (e) if such Member becomes a Defaulting Member, documents
necessary or appropriate to effect the sale of such Member’s Interest pursuant
to 6.2.2. The foregoing grant of authority (1) is a special power of attorney
coupled with an interest in favor of the Company and as such shall be
irrevocable and shall survive and not be affected by the death, disability or
incapacity of a Member that is a natural person or the merger, dissolution or
other termination of the existence of a Member that is a corporation,
association, partnership, limited liability company or trust, (2) shall survive
the assignment by the Member of the whole or any portion of its Interest, except
that where the assignee of the whole thereof has furnished a power of attorney,
this power of attorney shall survive such assignment for the sole purpose of
enabling the Company to execute, acknowledge and file any instrument necessary
to effect any permitted substitution of the assignee for the assignor as a
Member and shall thereafter terminate and (3) shall only be used by the Company
to effectuate the intent of the parties hereto and to the extent not otherwise
limited by this Agreement. This power of attorney may be exercised by such
attorney-in-fact for all Members (or any of them) by a single signature of a
duly authorized representative of the Company acting as attorney in fact with or
without listing all of the Members executing an instrument. In connection with
its exercise of its rights hereunder in respect of any Member, the Company shall
immediately provide notice to such Member of such action and copies of all
documents entered into or signed on behalf of such Member by the Company.

 

14.8.2 Execution of Additional Documents.

Each Member hereby agrees to execute all certificates, counterparts, amendments,
instruments or documents that may be required by laws of the various
jurisdictions in which the Company conducts its activities, to conform with the
laws of such jurisdictions governing limited liability companies.

 

14.8.3 Binding on Successors.

This Agreement shall be binding upon and shall inure to the benefit of the
respective heirs, successors, permitted assigns and legal representatives of the
parties hereto.

 

14.8.4 Governing Law.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware without regard to conflicts of law
principles.

 

14.8.5 Submission to Jurisdiction; Venue; Waiver of Jury Trial.

Unless the Company otherwise agrees in writing, any legal action or proceeding
with respect to this Agreement may be brought in the courts of the State of
Delaware, and, by execution and delivery of this Agreement, each Member hereby
irrevocably accepts for him or herself and in respect of his or her property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts. Such Member hereby further irrevocably waives any claim that any such
courts lack personal jurisdiction over such Member, and agrees not to plead or
claim, in any legal action proceeding with respect to this Agreement in any of
the aforementioned courts, that such courts lack personal jurisdiction over such
Member. To the fullest extent permitted by applicable law, any legal action or
proceeding with respect to this Agreement by a Member seeking any relief
whatsoever against the Company shall be brought only in the Chancery Court of
the State of Delaware (or other appropriate state court in the State of
Delaware), and not in any other court in the United States of America, or any
court in any other country. Such Member hereby irrevocably waives any objection
that such Member may now or hereafter have to the

 

-34-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Agreement brought in the aforesaid courts and hereby
further irrevocably, to the extent permitted by applicable law, waives his or
her rights to plead or claim and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. UNLESS THE COMPANY OTHERWISE AGREES IN WRITING, THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT.

 

14.8.6 Waiver of Partition.

Each Member hereby irrevocably waives any and all rights that it may have to
maintain an action for partition of any of the Company’s property.

 

14.8.7 Securities Law Matters.

Each Member understands that in addition to the restrictions on transfer
contained in this Agreement, it must bear the economic risks of its investment
for an indefinite period because the Interests have not been registered under
the Securities Act or under any applicable securities laws of any state or other
jurisdiction and, therefore, may not be sold or otherwise transferred unless
they are registered under the Securities Act and any such other applicable
securities laws or an exemption from such registration is available.

 

14.8.8 Confidentiality.

 

  (a) A Member’s rights to access or receive any non-public information about
the Company, its Portfolio Companies and their respective affairs, including,
without limitation, (1) information to which a Member is provided access
pursuant to 14.2, (2) financial statements, reports and other information
provided pursuant to 14.3 and (3) this Agreement, any Subscription Agreement and
any other related agreements and any other books and records of the Company
(collectively, the “Company Information”), are conditioned on such Member’s
willingness and ability to assure that the Company Information will be used
solely by such Member for purposes reasonably related to such Member’s interest
as a Member, and that such Company Information will not become publicly
available as a result of such Member’s rights to access or receive such Company
Information, and each Member agrees not to use Company Information other than
for purposes of evaluating, monitoring or protecting its investment in the
Company.

 

  (b)

Each Member acknowledges and agrees that the Company Information constitutes a
valuable trade secret of the Company and agrees to maintain any Company
Information provided to it in the strictest confidence and not to disclose the
Company Information to any Person including, without limitation, a prospective
transferee of such Member’s Interest, without the written prior consent of the
Company. Notwithstanding the foregoing, the Company consents to the disclosure
by a Member to its accountants, attorneys, fiduciaries and similar advisors
bound by a duty of confidentiality and any Member that the Company determines is
a fund-of-funds or similar entity to such Member’s own equity holders of summary
information concerning the Company’s financial performance and status to the
extent necessary to satisfy such Member’s own reporting obligations; provided,
however, that such equity holders are, at the time of such disclosure, pursuant
to a written agreement, subject to substantially equivalent restrictions

 

-35-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  with respect to the use and disclosure of the Company Information as are set
forth in this Agreement and such consent shall not be construed to permit
disclosure of any information about the Company’s Portfolio Companies
(including, without limitation, the fair market value of the Company’s interest
in such Portfolio Companies). With respect to any Member, the obligation to
maintain the Company Information in confidence shall not apply to any Company
Information (1) that becomes publicly available (other than by reason of a
disclosure by a Member), (2) the disclosure of which by such Member has been
consented to by the Company in writing or (3) the disclosure of which by such
Member is required by a court of competent jurisdiction or other governmental
authority or otherwise as required by law, including, in the case of the BDC, in
connection with any securities or other regulatory filings or legally-required
reports to investors in the BDC (collectively, “BDC Reporting Information”).
Before any Member discloses Company Information pursuant to clause (3), other
than any BDC Reporting Information or in connection with disclosure required by
regulatory or tax audits or disclosure required in connection with any tax
filing or return, such Member, to the maximum extent permitted by law, shall
promptly, and to the extent practicable prior to making any such disclosure,
(x) notify the Company of the court order, subpoena, interrogatories, government
order or other reason that requires disclosure of the Company Information and
(y) consult and cooperate with the Company in good faith regarding steps to
eliminate or narrow the requirement to disclose the Company Information. In any
event, such Member shall disclose only that Company Information that the Member
is legally required to disclose.

 

  (c) Each Member, to the maximum extent permitted by law, shall promptly inform
the Company if it becomes aware of any reason, whether under law, regulation,
policy or otherwise, that it (or any of its equity holders) will, or might
become compelled to, use the Company Information other than as contemplated by
14.8.8(a) or disclose Company Information in violation of the confidentiality
restrictions in 14.8.8(b) (disregarding clause (3) thereof, except in the case
of BDC Reporting Information).

 

  (d) Notwithstanding any other provision of this Agreement, with the exception
of the financial and other information to be included in BDC Reporting
Information, or equivalent reports and the other additional reporting to be
provided to each Member pursuant to 14.3.1, 14.3.2 and 14.3.3, respectively, the
Company shall have the right not to provide any Member, for such period of time
as the Company in good faith determines to be advisable, with any Company
Information that such Member would otherwise be entitled to receive or to have
access to pursuant to this Agreement or the Delaware Act if: (1) the Company is
required by law or by agreement with a third party to keep such Company
Information confidential; or (2) such Member has notified the Company of its
election not to have access to or to receive such Company Information.

 

  (e) The Members acknowledge and agree that: (1) the Company, the Management
Committee and their Affiliates may acquire confidential information related to
third parties (e.g., Portfolio Companies) that pursuant to fiduciary,
contractual, legal or similar obligations may not be disclosed to the Members
without violating such obligations and (2) none of the Company, the Management
Committee or any such Affiliates shall be in breach of any duty under this
Agreement or the Delaware Act in consequence of acquiring, holding or failing to
disclose Company Information to a Member so long as such obligations were
undertaken in good faith.

 

-36-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  (f) In addition to any other remedies available at law, the Members agree that
the Company shall, to the maximum extent permitted by law, be entitled to seek
equitable relief, including, without limitation, the right to seek an injunction
or restraining order, as a remedy for any failure by a Member to comply with its
obligations with respect to the use and disclosure of Company Information, as
set forth in 14.8.8(a) and 14.8.8(b). Furthermore, each Member agrees to
indemnify the Company and each Covered Person against any claim, demand,
controversy, dispute, cost, loss, damage, expense (including attorneys’ fees),
judgment and/or liability incurred by or imposed upon the Company or any such
Covered Person in connection with any action, suit or proceeding (including any
proceeding before any administrative or legislative body or agency), to which
the Company or any such Covered Person may be made a party or otherwise involved
or with which the Company or any such Covered Person shall be threatened, by
reason of the Member’s breach of its obligations set forth in 14.8.8(a) and/or
14.8.8(b).

 

  (g) Subject to the provisions of this 14.8.8, each Member agrees to cooperate
with such procedures and restrictions as may be developed by the Company from
time to time in connection with the disclosure of non-public information
concerning the Company, including without limitation information concerning the
Company’s Portfolio Companies, as reasonably determined by the Company to be
necessary and advisable to maintain and promote compliance with legal and other
regulatory matters applicable to the Company, the Members and the Company’s
Portfolio Companies, including securities laws and regulations.

 

  (h) Each Member acknowledges and agrees that the Company may consider the
different circumstances of Members with respect to the restrictions and
obligations imposed on Members in this 14.8.8 and the provision of information
under this Agreement, and the Company in its sole and absolute discretion may
agree to waive or modify any of such restrictions and/or obligations with
respect to a Member with the consent of such Member but without the consent of
any other Person. Each Member further acknowledges and agrees that any such
agreement by the Company with a Member to waive or modify any of the
restrictions and/or obligations imposed by this 14.8.8 (or to withhold Company
Information) shall (to the maximum extent permitted by law) not constitute a
breach of any duty stated or implied in law or in equity to any Member,
regardless of whether different agreements are reached with different Members.

 

  (i) To the maximum extent permitted by law, the provisions of this 14.8.8
shall survive the withdrawal of any Member or the Transfer of any Member’s
Interest and shall be enforceable against such Member after such withdrawal or
Transfer.

 

14.8.9 Contract Construction; Headings; Counterparts.

Whenever the context of this Agreement permits, the masculine gender shall
include the feminine and neuter genders (and vice versa), and reference to
singular or plural shall be interchangeable with the other. The invalidity or
unenforceability of any one or more provisions of this Agreement shall not
affect the other provisions, and the parties intend that this Agreement shall be
construed and reformed in all respects as if any such invalid or unenforceable
provision(s) were omitted or, at the direction of a court, modified in order to
give effect to the intent and purposes of this Agreement. References in this
Agreement to particular sections of the Code or the Delaware Act or any other
statute shall be deemed to refer to such sections or provisions as they may be
amended after the date of this Agreement. Captions in this Agreement are for
convenience only and do not define or limit any term of this Agreement. It is
the intention of the parties that every covenant, term, and provision of this
Agreement shall be construed

 

-37-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

simply according to its fair meaning and not strictly for or against any party
(notwithstanding any rule of law requiring an Agreement to be strictly construed
against the drafting party), it being understood that the parties to this
Agreement are sophisticated and have had adequate opportunity and means to
retain counsel to represent their interests and to otherwise negotiate the
provisions of this Agreement. This Agreement, together with the related
Subscription Agreement and any Other Agreement (if any) between the Company and
any Member, shall constitute the entire agreement and understanding among the
respective parties to such agreements with respect to the subject matter hereof
and thereof. There are no representations, warranties or agreements made by the
Company except to the extent set forth in this Agreement, the Subscription
Agreements and any such Other Agreement (if applicable). This Agreement or any
amendment hereto may be signed in any number of counterparts, each of which
shall be an original, but all of which taken together shall constitute one
agreement or amendment, as the case may be.

ARTICLE 15 — SPECIAL REGULATORY MATTERS

 

15.1 ERISA COMPLIANCE.

 

15.1.1 ERISA Plan Assets.

The Company shall use reasonable best efforts to ensure that “benefit plan
investors” hold less than twenty five percent (25%) of each class of equity
interests in the Company (determined in accordance with the Plan Assets
Regulation).

 

15.1.2 Distributions in Kind to ERISA Members.

If a distribution proposed to be made in kind under any provision of this
Agreement, including a liquidating distribution or a distribution to a
withdrawing ERISA Member pursuant to 15.2.4, would result in the receipt by an
ERISA Member of securities or other property which such ERISA Member could not
hold without such holding constituting a non-exempt prohibited transaction under
ERISA or Section 4975 of the Code, then such ERISA Member shall so notify the
Company and the Company shall use commercially reasonable efforts, consistent
with its obligations to the other Members, to cause the property which would
otherwise have been distributed to such ERISA Member to be disposed of by the
Company and the proceeds of such disposition to be remitted to such ERISA Member
or, in the Company’s discretion, to make other arrangements reasonably
acceptable to such ERISA Member.

 

15.1.3 Plan Assets Notice.

 

  (a) The Company shall provide to each ERISA Member, on or prior to the date of
the Company’s initial capital call, a written certification confirming, based on
the representations and warranties of the Members to the Company, that “benefit
plan investors” hold less than twenty five percent (25%) of each class of equity
interests in the Company (determined in accordance with the Plan Assets
Regulation).

 

  (b) If at any time the Company determines there is a material likelihood that
all or any portion of the assets of the Company would constitute “plan assets”
of any ERISA Member for purposes of ERISA or Section 4975 of the Code, the
Company shall promptly notify in writing the ERISA Members of such
determination.

 

-38-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

15.2 ERISA WITHDRAWAL.

 

15.2.1 General.

Notwithstanding any provision in this Agreement to the contrary, any Member that
is an ERISA Member may elect, upon written notice of such election to the
Company, to withdraw from the Company, or upon written demand by the Company
shall withdraw from the Company, at the time and in the manner hereinafter
provided, if either such ERISA Member or the Company shall obtain and deliver to
the other an opinion of counsel reasonably acceptable (as to form, substance and
choice of counsel) to both such ERISA Member and the Company to the effect that
there is a material likelihood that:

 

  (a) Such ERISA Member, any employee benefit plan subject to ERISA any of the
assets of which are held by such ERISA Member, the trustee or other fiduciary of
such ERISA Member or of such plan, or the Company would be in material violation
of ERISA if such ERISA Member were to continue as a Member of the Company; or

 

  (b) All or any portion of the assets of the Company would constitute “plan
assets” of such ERISA Member or such plan for the purposes of ERISA or
Section 4975 of the Code.

Notwithstanding the foregoing, no withdrawal shall be granted at the request of
an ERISA Member solely on the grounds that the ERISA Member’s investment in the
Company is not prudent, that such investment does not satisfy the
diversification requirements applicable to the relevant plan, that it is
inconsistent with the plan’s terms, investment policy or need for liquidity, or
that it violates other similar requirements set forth in Section 404 of ERISA
(or other law similar in purpose and intent). The costs of seeking and obtaining
an opinion of counsel for purposes of this 15.2.1 shall be borne by the ERISA
Member; provided, however, that the Company shall bear the reasonable costs
actually incurred by such ERISA Member in connection with seeking and obtaining
the aforementioned opinion if the factual basis of such opinion (by its terms)
is predicated solely on conduct by the Company or its Affiliates constituting
gross negligence, fraud or willful misconduct or an intentional breach of this
Agreement, it being understood that such conduct shall not be deemed to result
from any misrepresentations of any Member in any Subscription Agreement or any
other act committed by a Member. If the Company so determines in its discretion,
a withdrawal made pursuant to this 15.2.1 may be a partial withdrawal with
respect to a Member’s Interest, if such partial withdrawal will provide an
adequate remedy; provided, however, that any partial withdrawal to remedy a
withdrawal necessitated by 15.2.1(b) shall apply on a pro rata basis to the
Interests of all ERISA Members who are “benefit plan investors” (within the
meaning of the Plan Assets Regulation) unless the Company and a particular
benefit plan investor agree that such benefit plan investor will withdraw a
larger amount. If the Company decides to require or permit a partial withdrawal,
the other provisions of 15.2 shall be interpreted and applied to carry out the
partial withdrawal.

 

15.2.2 Cure Period.

The Company shall have a period of 90 days following receipt of such counsel’s
opinion (or delivery of notice by the Company to such ERISA Member demanding its
withdrawal, if applicable) to attempt to eliminate the necessity for such
withdrawal to the reasonable satisfaction of such ERISA Member and the Company,
whether by correction of the condition giving rise to the necessity of such
ERISA Member’s withdrawal, by amendment of this Agreement, or by effectuation of
a Transfer of such ERISA Member’s Interest to another Person; provided such
Transfer meets the requirements of 11.1. During the aforementioned cure period,
such ERISA Member shall be temporarily excused from making any capital
contributions otherwise required by the terms of this Agreement to the maximum
extent permitted by law. To the extent that the Company eliminates the necessity
for the withdrawal of the

 

-39-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

ERISA Member, then the ERISA Member and/or the Person to whom it transferred its
Interest shall be required to promptly pay such temporarily deferred capital
contributions; provided, however, that if the ERISA Member withdraws pursuant to
15.2.3, then such withdrawing ERISA Member shall not be required to make any
temporarily deferred capital contributions (with respect to the portion
withdrawn in the case of a partial withdrawal).

 

15.2.3 Withdrawal.

If such cause for withdrawal is not cured within the 90 day period described in
15.2.2, then such ERISA Member shall withdraw from the Company (in whole or in
part, as applicable) as of the last day of the fiscal quarter of the Company
during which such 90 day period expires or as of such earlier date as may be
determined by the Company, in its sole discretion (such date being herein
referred to as the “ERISA Withdrawal Date”). Effective upon the ERISA Withdrawal
Date with respect a complete withdrawal from the Company, such ERISA Member
shall cease to be a Member of the Company for all purposes and, except for its
right to receive payment for its Interest as hereinafter provided, shall no
longer be entitled to the rights of a Member under this Agreement.

 

15.2.4 Distributions to Withdrawing ERISA Member.

 

  (a) As promptly as practicable following the ERISA Withdrawal Date but subject
to the Delaware Act, there shall be distributed to such ERISA Member, in full
payment and satisfaction of its Interest, an amount equal to the amount which
such ERISA Member would have been entitled to receive pursuant to Article 10 if
the Company had been liquidated on and as of the ERISA Withdrawal Date and each
of the Company’s assets had been sold on such date for its fair market value
determined pursuant to 15.2.4(b). No approval of the Members shall be required
prior to the making of such distribution.

 

  (b) For purposes of determining the amount of the distribution to be made to
such ERISA Member, and the value of each of the Company’s assets, the Company’s
annual or quarterly financial statements, as the case may be, prepared in
accordance with 14.3.1 or 14.3.3, respectively, for the period ending on or
immediately prior to the ERISA Withdrawal Date shall be deemed to be conclusive
unless either the withdrawing ERISA Member or the Company notifies the other in
writing, not more than 20 Business Days after the Company provides the relevant
financial statements, of such Person’s objection to such valuation, indicating
briefly the reason(s) therefore. If, within 20 Business Days after such an
objection has been made, a substitute value has not been agreed upon by the
Company and such withdrawing ERISA Member, the Company shall submit the dispute
to an independent appraiser selected by the Company and approved by the
withdrawing ERISA Member (which approval shall not be unreasonably withheld). If
there shall be more than one Member that is a withdrawing ERISA Member, the
independent appraiser referred to in the preceding sentence shall be approved by
a majority in interest of such withdrawing ERISA Members.

 

  (c)

Any distribution to the withdrawing ERISA Member(s) shall be made in cash, cash
equivalents, securities of Portfolio Companies, or a recourse note of the
Company bearing interest at a fixed rate equal to the applicable federal
“short-term rate” of interest then in effect, compounded annually, and requiring
principal repayment to be made at such times, and in such amounts, as such ERISA
Member would have received in distributions if such withdrawing ERISA Member
were still a Member (such amounts as reasonably determined by the Company), with
any principal (if any) and interest outstanding as of the date of the final
liquidation of the Company due and payable on

 

-40-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

  such date in priority to any amounts payable to the Members on such date;
provided, however, that a withdrawing ERISA Member shall not be required to
accept a distribution in the form of a note if it shall obtain and deliver to
the Company an opinion of counsel to the effect that distribution of the note
would constitute a non-exempt prohibited transaction or other material violation
of ERISA or Section 4975 of the Code (excluding on the grounds that the ERISA
Member’s holding of such note is not prudent, or does not satisfy the
diversification requirements applicable to the relevant plan, or is inconsistent
with the plan’s terms, investment policy or need for liquidity, or that it
violates other similar requirements set forth in Section 404 of ERISA (or other
law similar in purpose and intent)). If the withdrawing ERISA Member is unable
to obtain and deliver such opinion of counsel, but nonetheless believes in good
faith that distribution of the note to such ERISA Member would constitute such a
non-exempt prohibited transaction or other material violation of ERISA or
Section 4975 of the Code as described above, then the Company agrees to
negotiate with such ERISA Member in good faith regarding the terms of the note
in an effort to attempt to ensure that the distribution of such note to such
ERISA Member would not constitute a non-exempt prohibited transaction or other
material violation of ERISA or Section 4975 of the Code as described above. If
securities of Portfolio Companies are being distributed, such securities shall
be distributed in a manner consistent with 7.1.2 to the extent practicable,
unless otherwise required by law or contract.

 

15.3 PUBLIC PLAN MEMBERS.

For purposes of 15.2, each Member that is (a) either a “governmental plan”
within the meaning of Section 3(32) of ERISA or an entity that is deemed under
applicable law to hold the plan assets of such a plan and (b) that has notified
the Company of such status in writing (a “Public Plan Member”) shall be treated
as an ERISA Member, provided that (a) Public Plan Members shall not be
considered ERISA Members for purposes of determining whether “benefit plan
investors” hold less than twenty five percent (25%) of each class of equity
interests in the Company (determined in accordance with the Plan Assets
Regulation) and (b) in determining whether there is a violation of ERISA with
respect to such Public Plan Member or whether the Company is holding “plan
assets” of such Public Plan Member, there shall be substituted for ERISA any
state, local or foreign laws that are similar in purpose and intent to ERISA and
that are applicable to such Public Plan Member (or equity holder thereof).

 

15.4 FOUNDATION MEMBERS.

If any Member that (a) is a private foundation within the meaning of
Section 509(a) of the Code and (b) has notified the Company of such status in
writing (a “Foundation Member”), delivers an opinion of counsel, reasonably
acceptable (as to form, substance and choice of counsel) to the Company, to the
effect that, as a result of a change in law or an unexpected increase in such
Foundation Member’s relative interest in the Company (other than as a result of
the purchase of an Interest by such Foundation Member), there is a material
likelihood that the continued ownership of the Foundation Member’s Interest
(1) would subject such Foundation Member to excise taxes imposed by Subchapter A
of Chapter 42 of the Code (other than Sections 4940 and 4942 thereof) or
(2) would, as a result of a change in law after the date hereof or the
insolvency of the Company, result in a material violation of, or a material
breach of the fiduciary duties of its trustees or governing board under, any
federal or state law applicable to private foundations or any rule or regulation
adopted thereunder by any agency, commission or authority having jurisdiction
over private foundations, the Company will use commercially reasonable efforts
to assist (subject to applicable law) such Foundation Member in locating a
transferee for all or a portion of such Foundation Member’s Interest and,
subject to Article 11, will not unreasonably withhold its consent to the
transfer by such Foundation Member of all or a portion of its Interest;
provided, however, that if the

 

-41-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

Company or such Foundation Member is unable to locate a transferee, or otherwise
eliminate the necessity for withdrawal by such Foundation Member, within 90 days
after the receipt of such opinion of counsel, then such Foundation Member may
completely or partially withdraw from the Company (but such withdrawal shall
only be to the minimum extent necessary to eliminate the necessity for
withdrawal) in accordance with the principles of 15.2 as if such Foundation
Member were an ERISA Member.

 

15.5 BANK HOLDING COMPANY MEMBER.

 

15.5.1 Withdrawal.

If at any time, as a result of proposed reductions in any Member’s Interest,
withdrawals by Members or distributions to other Members, in each case pursuant
to the terms of this Agreement, or for any other reason, the Company expects the
Interest held by any BHC Member with respect to a class of Interests to exceed
24.99% of the total Interests of all Members holding such class of Interests (or
such greater or lesser percentage as may be permissible hereafter under the Bank
Holding Company Act and Regulation Y promulgated thereunder), the Company shall
immediately notify such BHC Member and permit such BHC Member to immediately
partially withdraw from the Company in accordance with the provisions of 15.2 as
if such BHC Member were an ERISA Member to the minimum extent necessary to
maintain such BHC Member’s total investment in the Company at a level below 25%
(or such permissible percentage) of such class of Interests.

 

15.5.2 Right to Decline Distributions.

Notwithstanding any provision in this Agreement to the contrary, any BHC Member
may elect, by notice in writing to the Company to decline the receipt of
distributions in kind if the receipt thereof would cause such BHC Member to be
in violation of any applicable law or regulation, in which event the Company
shall use commercially reasonable efforts, consistent with its obligations to
the other Members, to cause the property which would otherwise have been
distributed to such BHC Member to be disposed of on behalf of and for the
account of such BHC Member and the proceeds of such disposition to be remitted
to such BHC Member.

 

15.6 CONFORMING AMENDMENT.

Upon the complete or partial withdrawal of any ERISA Member, Public Plan Member,
Foundation Member or BHC Member from the Company, the Members (including the
withdrawing ERISA Member, Public Plan Member, Foundation Member or BHC Member)
may enter into an amendment to this Agreement reflecting such withdrawal and
amending such provisions of this Agreement as may be appropriate, including the
allocation and distribution provisions, in order to preserve, to the maximum
extent feasible, the intent, operation and effect of such provisions.

*     *     *     *     *     *     *

 

-42-



--------------------------------------------------------------------------------

Confidential & Proprietary

 

IN WITNESS WHEREOF, the undersigned has executed this Amended and Restated
Limited Liability Company Agreement of TCW Direct Lending Strategic Ventures LLC
as of the day, month and year first above written.

 

MEMBER: TCW DIRECT LENDING LLC By:

 

Name: Title: By:

 

Name: Title:



--------------------------------------------------------------------------------

Confidential & Proprietary

 

TCW Direct Lending Strategic Ventures LLC

Member Signature Page

IN WITNESS WHEREOF, the undersigned have executed this Amended and Restated
Limited Liability Company Agreement of TCW Direct Lending Strategic Ventures LLC
and hereby authorize this signature page to be attached to a counterpart of such
Agreement executed by the other parties thereto.

 

Each of the Persons who have executed a Subscription Agreement, agreeing to
purchase an Interest in the Company, to be admitted to the Company as a member
and to be bound by the terms of this Agreement By: an authorized representative
of the Management Committee as attorney-in-fact for such Persons By:

 

James G. Krause Authorized Person

Dated:                     , 2015



--------------------------------------------------------------------------------

Confidential & Proprietary

 

APPENDIX I

TCW Direct Lending Strategic Ventures LLC

DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below (such meanings to be equally applicable to both singular and plural
forms of the terms so defined). Additional defined terms are set forth in the
provisions of this Agreement to which they relate.

 

Administrative Agent

As set forth in 14.1.3.

 

Administrative Services Agreement

As set forth in 14.1.3.

 

Advisory Committee

As set forth in 3.4.6.

 

Affiliate

With respect to the Person to which it refers, a Person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, such subject Person. For this purpose, Portfolio
Companies or portfolio companies of an Existing Fund shall not be considered
Affiliates of the Management Committee or any member of the Management
Committee. “Affiliated” shall have the corresponding meaning.

 

Aggregate Contribution

With respect to any Member at any time in respect of each class of Interests
such Member holds, the aggregate amount of capital contributions made to the
Company by such Member in respect of such Interests (including any such amounts
attributable to the payment of Organizational Expenses and other Company
Expenses, as applicable, but excluding any payments pursuant to 12.4), adjusted
in accordance with the other provisions of this Agreement including, without
limitation, 4.4.3 (relating to the return of distributions that constitute
Recallable Amounts) and 6.2.3 (relating to the imposition of a Default Charge).

 

Agreement

As set forth in the introductory paragraph of this Agreement.

 

Anti-Money Laundering Laws

As set forth in 3.3(a)(2).

 

Available Commitment

As set forth in 6.1.1.

 

BDC

As set forth in 2.1.1.

 

BDC Reporting Information

As set forth in 14.8.8.

 

BHC Member

Any Member that is a bank holding company (or is an Affiliate of a bank holding
company) that is subject to the Bank Holding Company Act of 1956 and that has
provided notice in writing that it should be considered a BHC Member for
purposes of this Agreement. BHC Members that are Affiliates of



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

the same bank holding company shall be considered a single BHC Member for
purposes of 15.5 and 15.7.

 

Business Day

Each day on which the New York Stock Exchange is open for business.

 

Capital Account

As set forth in 8.1.1.

 

Certificate

As set forth in 2.1.1.

 

Code

The United States Internal Revenue Code of 1986, as amended from time to time,
or any successor statute thereto.

 

Commitment

With respect to any Member, the total amount that such Member has agreed to
contribute to the Company in connection with its Interest (without regard to
distributions required to be returned pursuant to 12.4 or contributions required
by 6.1.1).

 

Commitment Period

The period beginning on the Initial Closing Date and ending on the earliest of
(a) the third anniversary thereof (subject to termination by the Management
Committee and extension by the Management Committee) and (b) the date on which
the Available Commitment of each Member has been reduced to zero.

 

Common Members

As set forth in the introductory paragraph of this Agreement, in each such
Person’s capacity as a member of the Company holding a Common Membership
Interest.

 

Common Membership Interests

As set forth in the introductory paragraph of this Agreement.

 

Company

As set forth in the introductory paragraph of this Agreement.

 

Company Expenses

As set forth in 5.1.

 

Company Information

As set forth in 14.8.8.

 

Contributed Loans

As set forth in 6.1.7.

 

Covered Person

As set forth in 12.1.1.

 

Default Charge

As set forth in 6.2.3.

 

Default Rate

As set forth in 6.2.1.

 

Defaulting Member

As set forth in 6.2.2.

 

Defaulting Preferred Member

As set forth in 6.2.6.

 

Delaware Act

As set forth in 2.1.1.



--------------------------------------------------------------------------------

Confidential & Proprietary

 

EBITDA

Earnings before interest, taxes, depreciation, amortization and other
adjustments on an annual or annualized basis, as determined by the Management
Committee or as set forth in the due diligence or related materials in respect
of a Portfolio Investment approved by the Management Committee.

 

ERISA

The United States Employee Retirement Income Security Act of 1974 and (unless
the context otherwise requires) the rules and regulations promulgated
thereunder, as amended from time to time, or any successor statute thereto.

 

ERISA Member

Any Member that is (a) an “employee benefit plan” within the meaning of Section
3(3) of ERISA and subject to Part 4 of Title I of ERISA, (b) a “plan,” as
defined in Section 4975(e)(1) of the Code, to which the provisions of
Section 4975 of the Code are applicable, or (c) any other entity or account, any
of the assets of which constitute “plan assets,” within the meaning of ERISA, of
a plan described in (a) or (b) above.

 

ERISA Withdrawal Date

As set forth in 15.2.3.

 

Existing Fund

Any fund formed prior to the Initial Closing Date which is managed by TCW or its
Affiliates or successors.

 

Foundation Member

As set forth in 15.4.

 

Freely Tradable Security

Any security that satisfies the following conditions:

 

  (a) The Company’s entire holding of such securities can be immediately sold by
the Company to the general public without the necessity of any federal, state or
local government consent, approval or filing that has not been obtained or made
at or prior to the time such determination is being made (other than any notice
filings of the type required pursuant to Rule 144(h) under the Securities Act or
Sections 13 and 16 of the United States Securities and Exchange Act of 1934, as
amended), including, without limitation, securities that can be immediately sold
pursuant to an effective registration statement filed under the Securities Act,
and

 

  (b) Such securities are traded on a Public Securities Market and market
quotations are readily available for such security.

 

 

If only a portion of the Company’s holdings of securities satisfies the
requirements of the preceding sentence, that portion of the Company’s holdings
of such securities shall constitute Freely Tradable Securities. In addition to
the foregoing, in the case of a distribution of securities in kind, such
securities shall also constitute Freely Tradable Securities if the entire
portion of the distribution made to the Members can be immediately sold by them
under the terms provided for in clause (a) of this definition and the condition
provided for in clause (b) of this definition is satisfied, assuming for
purposes of this sentence that no Member is or has been an Affiliate of the
issuer of such securities and without regard to any restrictions on sale
applicable to particular Members because of such Members. For avoidance of
doubt, no security which is subject to a lock-up or other contractual agreement
to which the Company is a party or is otherwise bound and that restricts the
immediate sale



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

of such security shall be considered a Freely Tradable Security.

 

Indemnitee

As set forth in 12.2.1.

 

Initial Closing Date

The first date on which the Company receives capital contributions from the
first draw down issued pursuant to 6.1.2.

 

Interest Amounts

As set forth in 7.1.2.

 

Interests

The Common Membership Interests and Preferred Membership Interests.

 

LIBOR

With respect to any period, the equivalent for such period of the three-month
London Interbank Offering Rate (as published in the Wall Street Journal as of
the first business day of the calendar quarter than includes such period).

 

Management Committee

As set forth in 3.4.1.

 

Members

Collectively, the Common Members and the Preferred Members.

 

Nasdaq

NASDAQ OMX.

 

Net Gain or Loss

The profit or loss of the Company determined, in accordance with U.S. federal
income tax accounting principles, by taking into account all items of income,
gain, loss or expense, including any deemed gain or loss attributable to a
distribution in kind, and including any items that are exempt from federal
income tax (income items) or non-deductible (expense items).

 

Non-Defaulting Preferred Member

As set forth in 6.2.6.

 

[            ] Third-Party Preferred Members

Third-Party Preferred Members affiliated with [            ]

 

Organizational Expenses

Expenses related to the organization of the Company, the offering of Interests
and the establishment of the loan facility contemplated by the Senior Credit
Agreement.

 

Original Agreement

As set forth in 2.1.1.

 

Other Agreement

As set forth in 13.1.5.

 

Person

Any individual, general partnership, limited partnership, limited liability
partnership, limited liability company, corporation, joint venture, trust,
statutory or business trust, cooperative or association or any governmental body
or agency, and the heirs, executors, administrators, legal representative,
successors and assigns of such Person where the context so permits.

 

Plan Assets Regulation

The regulation concerning the definition of “plan assets” under ERISA adopted by
the United States Department of Labor and codified in 29 C.F.R. §2510.3-101,



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

as modified by Section 3(42) of ERISA.

 

Portfolio Company

Any entity in which the Company holds a Portfolio Investment.

 

Portfolio Investment

As set forth in 4.1.

 

Preferred Members

As set forth in the introductory paragraph of this Agreement, in each such
Person’s capacity as a member of the Company holding a Preferred Membership
Interest.

 

Preferred Membership Interests

As set forth in the introductory paragraph of this Agreement.

 

Prime Rate

As of any date, the prime rate of interest in effect on such date as reported in
The Wall Street Journal.

 

Proceeds

As set forth in 4.4.2.

 

Public Plan Member

As set forth in 15.3.

 

Public Securities Market

Any United States national or regional securities exchange, including but not
limited to the New York Stock Exchange, and regional United States exchanges,
any internationally recognized non-United States securities exchange and any
recognized United States or non-United States automated quotation system,
listing service or other form of securities exchange or trading forum, and the
phrase “traded on a Public Securities Market” means publicly traded on or
through any such exchange, system, listing service or forum.

 

Recallable Amount

As set forth in 4.4.3.

 

Replacement Preferred Member

As set forth in 6.2.6.

 

Reserves

As set forth in 4.4.2.

 

SEC

U.S. Securities and Exchange Commission.

 

Securities Act

The United States Securities Act of 1933, as amended from time to time, or any
successor statute thereto.

 

Senior Credit Agreement

As set forth in 4.3.

 

Senior Priority of Payments

As set forth in 4.4.2.

 

Shortfall Amount

As set forth in 12.4.

 

Subscription Agreement

The subscription agreement by which any Member agreed to purchase such Member’s
Interest.



--------------------------------------------------------------------------------

Confidential & Proprietary

 

 

Tax Matters Partner

As set forth in 14.7.2.

 

TCW

TCW Asset Management Company, a company formed under the laws of the State of
California.

 

Temporary Investments

Short-term investments of cash pending distribution or use by the Company to pay
expenses or make Portfolio Investments.

 

TFD

As set forth in 3.4.5.

 

Third-Party Preferred Member

As set forth in 2.1.2.

 

Total Portfolio Amount

The sum of the loan commitment from the lender under the Senior Credit Agreement
and the Preferred Membership Interests commitments.

 

Transfer

As set forth in 11.1.1.

 

Transfer Expenses

As set forth in 11.1.6.

 

Undrawn Commitment

As set forth in 6.1.1.

 

Unreturned Contribution

With respect to any Member at any time in respect of each class of Interests
such Member holds, an amount equal to the excess, if any, of (a) the Aggregate
Contributions of such Member over (b) the aggregate amount distributed to such
Member from Proceeds (other than amounts paid in respect of dividends to such
Member).



--------------------------------------------------------------------------------

Confidential & Proprietary

EXHIBIT A

TCW Direct Lending Strategic Ventures LLC

MEMBERS

 

Member

  

Contact Information

  

Preferred Commitment

[            ]

   [            ]    $            

[            ]

   [            ]    $            

[            ]

   [            ]    $            

[            ]

   [            ]    $            

 

II-1